      Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 1 of 114




United States District Court
Western District of New York


 United States of America,
                                Plaintiff           Amended Defendant Joseph
                     vs                            Bongiovanni’s Pretrial Motions


 Joseph Bongiovanni                                            19-cr-227
                              Defendant



          Defendant Joseph Bongiovanni, by and through his attorneys, Harrington & Mahoney,

James P. Harrington, Esq., hereby moves the Hon. Michael J. Roemer, United States

Magistrate Judge in the U.S. District Court for Western New York, Robert H. Jackson

Courthouse, 2 Niagara Square, Buffalo, New York 14202Michael Dillon for the following

relief:


          1.    Dismissal of all counts of the indictment against Mr. Bongiovanni;


          2.    Particularization of the allegations against Mr. Bongiovanni;


          3.    Suppression of evidence and statements for violations of Mr. Bongiovanni’s

                Fourth Amendment rights;


          4.    Notice of evidence to be presented under Rule 404(b) of the Federal Rules of

                Evidence;


          5.    Notice of expert testimony the government intends to present at trial under
      Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 2 of 114




              FRCP Rule 16(1)(g);


       6.     Notice of any prior conduct the government intends to present pursuant to Rule

              609 of the Federal Rules of Evidence;


       7.     A schedule for trial disclosures, including disclosures under 18 U.S.C § 3500


       8.     All other relief as this Court finds just and proper.


Dated: January 12, 2021

                                            Respectfully submitted,

                                            /s/ James P. Harrington
                                            James P. Harrington
                                            Harrington A Mahoney
                                            Attorneys for Defendant
                                            70 Niagara Street, Third Floor
                                            Buffalo, NY 14202-3407
                                            (716) 853-3710 (facsimile)
                                            (716) 853-3700 (voice)
                                            jph@harringtonmahoney.com
                                            Attorneys for Joseph Bongiovanni



TO:    United States Attorney
       138 Delaware Avenue
       Buffalo, New York 14202
       Attention: Joseph Tripi, Esq.
                     Assistant United States Attorney
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 3 of 114




United States District Court
Western District of New York

 United States of America,
                               Plaintiff                  Affirmation
                   v.
                                                  in Support of Pretrial Motions

 Joseph Bongiovanni,                                          19-cr-227
                             Defendant




       James P. Harrington, Esq., affirms to be true and states under penalty of perjury as
follows:

       1.     I am the attorney for the defendant, Joseph Bongiovanni, and I make this
affidavit in support of the foregoing pretrial motions.


                                  Introduction

       2.     Mr. Bongiovanni has been indicted by superseding Indictment [46] with
conspiracy to defraud the United States (Count 1), conspiracy to traffic narcotics (Count 2),
accepting bribes (Count 3), obstruction of justice (Counts 5-11), and making false statements
to federal agents (Counts 12 & 13).

       3.     Mr. Bongiovanni was initially indicted on October 31, 2019. The superseding
indictment was issued on June 4, 2019.

       4.     For the reasons stated below, the defendant moves this Court to dismiss all
counts against him.

       5.     Alternatively, should the Court decline to dismiss these charges, this Court
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 4 of 114




should order the government to produce a bill of particulars detailing the specific allegations
against him.

       6.      The Court should also suppress evidence and statements attributed to Mr.
Bongiovanni, as detailed in the supporting memorandum of law, which were obtained in
violation of Mr. Bongiovanni’s Fourth Amendment rights.

       7.      Moreover, the Court should compel additional discovery from the government,
including but not limited to an inventory of all matter, including books, papers, documents,
data, photographs, and objects within its possession, custody, or control, or in the possession,
custody or control of any agency which participated in the investigation (identifying all such
agencies) in any way relevant to the charges or conduct herein, and identifying any such
matter which it has not yet disclosed to all defendants, and, within that matter, specifying any
matter it claims is not material to preparing the defense or otherwise not subject to disclosure,
and the reason why it is not subject to disclosure at this time.

       8.      Defendant also moves this Court to enter an order directing the government to
immediately disclose any information or matter that could reasonably be construed as
favorable to the accused with respect to the determination of any preliminary question in the
case, the merits of the accusation, or sentencing, without regard to the “materiality” of that
information or matter.

       9.      Defendant also requests the government provide notice of any evidence it
intends to offer pursuant to Rule 404(b).


                                Motion to Dismiss
A.     All Counts

       10.     As detailed in the supporting memorandum of law, the defense moves to
dismiss the indictment under Rule 12(b)(3) for selective prosecution.
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 5 of 114




B.     Count 13 (False statements)

       11.    Similarly, as to Counts 13, the defense moves for dismissal for failure to state
an offense, as described in the supporting memorandum of law.


                                Particularization


       12.    Should the Court not dismiss the indictment, it should direct the government
under Rule 7(f) of the Federal Rules of Criminal Procedure to produce a Bill of Particulars
detailing what conduct alluded to in the Indictment specifically constituted the wrongful
conduct.

       13.    The defense recognizes that Courts, unfortunately, do not order the government
to state their theory of prosecution in an Indictment or a Bill of Particulars. For conspiracy
cases in particular, the vaguest allegations are often enough to allow a trial, where whatever
theories of guilt the government can come up with, no matter how attenuated from the
original Indictment, are permitted.

       14.    This is especially problematic where, as here, the Indictment is relatively
detailed, but claims specific facts as part of its pleading of the case which are themselves
otherwise vague and not supported by the discovery disclosures.

       15.    The government’s response to this request is often no more than to provide a
detailed litany of all the evidence it has provided voluntarily, usually with some glib remark
that the defense can “figure it out” from what has been provided. This is not, however, what
should happen.

       16.    As the government itself often points out, particularization is not an evidentiary
tool. Simply providing thousands of pages of discovery, no matter how magnanimous or
diversionary a gesture, simply does not constitute a necessary pleading, which is the issue
      Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 6 of 114




here. Indeed, volumes of discovery are more harmful than helpful in this respect, since it
leaves the defense with the unfair burden of trying to figure out which of myriad possible
approaches will be the one by which the defendant could sink or swim. Meanwhile, even
after that preparation, the government can simply alter its theory at trial, claiming that it has
some leverage when it comes to presenting its case, thus avoiding charges of fatal variance
or constructive amendment.

          17.   This is more than a mere attempt by the defense to acquire additional
evidentiary detail; as explained above and in our Memorandum, the conduct the Indictment
alleges against Mr. Bongiovanni is actually legal. Without more, the government effectively
concedes that it has no case. Otherwise, the burden of establishing how this conduct could
give rise to criminal liability to too great for the defense to have to bear. Rule 7(f) provides
that particularization is warranted to avoid undue surprise or potential double jeopardy. It is
absolutely warranted in this case.

          18.   For this reason, this Court should compel the government to produce a Bill of
Particulars as detailed in the supporting Memorandum of Law.


                           Suppression of Evidence


          19.   As detailed in the supporting memorandum of law, the Court should suppress
evidence and statements obtained from Mr. Bongiovanni on April 23, 2019, and on June 6,
2019, as the circumstances of both violated Mr. Bongiovanni’s Fourth and Fifth Amendment
rights.
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 7 of 114




                                      Discovery
A.     Scope of Brady Disclosure

       20.    Next, Mr. Bongiovanni moves this Court to compel the government to make
additional discovery.

       21.    In the undersigned’s experience, there is no practical way to enforce the
requirements of Brady v. Maryland when it comes to disclosure of material favorable to the
defense.

       22.    While the government often promises the Court that it is “fully aware” of its
responsibilities, and has complied with or intends to comply with them, and most courts are
deferential to that repetition, there is no real basis beyond simply trusting the government’s
word for ensuring compliance.

       23.    Not to impugn the trustworthiness of the government, but it is an undeniable
truth that the U.S. Attorney’s Manual, 2006 ed., actually teaches government attorneys the
wrong standard for Brady material. See Brady v. Maryland, 373 U.S. 83, 87 (1963) (“We
now hold that the suppression by the prosecution of evidence favorable to an accused upon
request violates due process where the evidence is material either to guilt or to punishment,
irrespective of the good faith or bad faith of the prosecution.”)(emphasis added).

       24.    As far as the defense is aware, this manual is still the one taught and used by
U.S. attorneys nationwide.

       25.    Whereas the Supreme Court actually required disclosure of any material that
could be “favorable to the defense,” the official DOJ position is that Brady does not reach
information which “may not, on its own, result in an acquittal.” USAM 9-5.001 “Policy
Regarding Disclosure of Exculpatory and Impeachment,”21 section “C.” Thus,
“exculpatory,” does not mean “favorable” and does not even mean “tending to exculpate.”
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 8 of 114




It means evidence which “may on its own result in an acquittal.” That is not the constitutional
standard.

       26.      Moreover, this standard has been codified in Fed. R. Crim. P. 16. While the
government often argues that Brady did not create an evidentiary right, the command in
Brady and the Rules are actually quite clear that this is a Due Process right to which a
defendant is always entitled.

       27.      Thus, while an individual Assistant United States Attorney (AUSA) may have
a correct understanding of the standard, this Court should not accept a mere promise by an
AUSA that it is in compliance with the standard when their official doctrine on the matter
is nakedly wrong. When experience so often shows that AUSAs do not appreciate the true
extent of Brady, leading to surprises and unfair disadvantages at trial, this Court should
require more.

       28.      The government also tries to deflect the Court by reciting all the evidence it has
disclosed voluntarily. This is a logically inadequate answer, however, to the demand we are
making here. Quantity is not quality, and what has been disclosed does not identify at all
what the government might still be withholding. Thus, pointing to the benevolent gesture of
voluntary discovery is irrelevant and fundamentally misleading when it comes to ensuring
the government’s compliance with the commands of Brady and its progeny. In other words,
it doesn’t matter what the government has provided if it is still withholding something
important–one piece of potentially favorable evidence could be worth more than a thousand
others. The Supreme Court has recognized this, and requires its disclosure. Also, new
revisions to the criminal rules, passed this year, require issuance of an order, even though
totally inaccurate. A proposed order is attached as Exhibit E.

       29.      Thus, the defense moves this Court for two remedies, which are as follows.

       30.      First, this Court should require the government to provide, under seal, a full
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 9 of 114




inventory of all the evidence it has which it has not yet disclosed in this case. The Court
should review this material in camera, determine what, if any, materials could be “favorable”
to the defense, and then issue an order compelling the government to produce it.

       31.     Second, this Court should establish a schedule of sanctions to be used at trial
if it emerges that the government has fibbed about its compliance with Brady at this stage.
For example, if the government produces a hitherto undisclosed document favorable to the
defense to help one of its witnesses refresh his or her memory, and the Court determines this
document should have been disclosed, the Court should exclude the witness from then
offering his or her testimony altogether. This schedule could be discussed in detail with the
Court at a later date.


B.     Jencks Act Material vs. Rule 26.2

       32.     It is also a frequent occurrence, in the undersigned’s experience, that the
government will use a peculiar tactic to prevent disclosure of FBI 302 reports and other
documents by claiming they are protected from disclosure by 18 U.S.C. § 3500 (“the Jencks
Act”) because they are witness statements. But later, at trial, when the defense tries to use
one of these reports to impeach a witness, the government will argue vigorously that it is not
a statement under Fed. R. E. Rule 26.2, thus foreclosing its use by the defense.

       33.     This is an obviously illogical inconsistency. If the function of § 3500 is to
protect witnesses from reprisal by providing legal protection to their discussions with law
enforcement as “statements,” it makes no sense to then drop that pretense at trial, when the
identity of the witness is known and the testimony he or she has provided no longer needs
protection.

       34.     Thus, this Court should compel the government to produce any and all witness
statements it intends to use at trial, notwithstanding any claim by the government that they
are protected by § 3500.
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 10 of 114




                               Rule 404(b) Notice


       35.    The defense requests the government provide notice of any evidence it intends
to offer under Rule 404(b), and for the Court to set a date for such disclosure.


                                Expert Witnesses


       36.    The defense requests notice of whatever expert testimony the government
intends to offer at trial, pursuant to FRCP 16(1)(g).


                                       Rule 609


       37.    The defense requests notice of whatever prior conduct attributed to the
defendant that the government intends to use at trial, pursuant to FRE 609.


                                     Conclusion

       Wherefore, the undersigned respectfully requests that this Court grant permission to
file the above motion and consider it on the merits, along with consideration of other issues
raised in the supporting Memorandum of Law.

Dated: January 12, 2021                           /s/ James P. Harrington
                                               James P. Harrington
                                               Harrington A Mahoney
                                               Attorneys for Defendant
                                               70 Niagara Street, Third Floor
                                               Buffalo, NY 14202-3407
                                               (716) 853-3710 (facsimile)
                                               (716) 853-3700 (voice)
                                               jph@harringtonmahoney.com
    Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 11 of 114




United States District Court
Western District of New York
 United States of America,
                   Plaintiff

             vs.

 Joseph Bongiovanni,
                  Defendant




                   Amended Defendant Joseph Bongiovanni’s
                      Memorandum: Pretrial Motions
                               19-CR-227-S




Dated: January 11, 2021

                                      Harrington A Mahoney
                                      70 Niagara Street, 3rd Floor
                                      Buffalo, NY 14202-3407
                                      Tele: 716-853-3700
                                      Facs: 716-853-3710
                                      Attorneys for Joseph Bongiovanni
       Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 12 of 114




                                              Table of Contents

Table of Contents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i
                               Table of Authorities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v


Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1


Background . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
          A.        Overview. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

          B.        Joseph Bongiovanni . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
                    1.         Personal life and background . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

                               Early relationship with                                 ......................... 7
                    2.         Career with Buffalo DEA . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

                               Typical casework . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
                               DEA Investigations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

                                                                                   ........................... 9
                                         Michael Masecchia. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
                                                              . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
                                                            . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
          C.        Investigation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
                    1.         Retirement: January, 2019 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
                    2.         Stop at the Baltimore-Washington International Airport: April, 2019
                               . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
                    3.         Search warrant: June, 2019 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

                                                                   i
      Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 13 of 114




          D.        Prosecution . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
                   1.         Indictment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

                   2.         Government media claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
                   3.         Raid on Pharaoh’s Gentlemen’s Club: December 12, 2019 . . . . . . 15
                   4.         Enter Masecchia: June 4, 2019 . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15


Motion to dismiss . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
         A.         Vindictive prosecution due to racial animus or bias. . . . . . . . . . . . . . . . . . 16

         B.         Failure to state an offense: false statements charge (Count 13) . . . . . . . . . 17


Motion to Suppress . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
         A.         Evidence obtained by CBP from Mr. Bongiovanni’s mobile phone at the U.S.
                   border in April, 2019 should be suppressed . . . . . . . . . . . . . . . . . . . . . . . . 19

                   1.         The search fell outside the bounds of a “free border search” . . . . 19
                              The background of “free” border searches . . . . . . . . . . . . . . . . . . . 19

                              The Fourth Amendment’s protections for mobile phones. . . . . . . . 20
                              The problem with searching phones at the border: the free border
                                        search should not be used to further ongoing domestic
                                        investigations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
                                        Cases limiting the free border search . . . . . . . . . . . . . . . . . . 22
                                        The search was unjustified and impermissibly intrusive . . . 26
                   2.         The good faith exception is inapplicable. . . . . . . . . . . . . . . . . . . . . 27
         B.         Statements made at the execution of the search warrant at Mr. Bongiovanni’s
                   house in 2019 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
                   1.         Agents’ questioning of Mr. Bongiovanni on June 6, 2019 was fruit of

                                                                ii
       Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 14 of 114




                              the poisonous tree . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
                    2.        The government lacked a warrant or consent to search the defendant’s
                              phone on June 6, 2019. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

                    3.        Mr. Bongiovanni was in custody, and was not advised of his Miranda
                              warnings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
                              Even law enforcement officers are entitled to clear Miranda warnings
                                          . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

                    4.        Agents coerced Mr. Bongiovanni’s statements by unjustifiable and
                              unreasonable threat of force against him and his family while he was
                              detained . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31
                    5.          There is no good faith doctrine or inevitable discovery argument
                              through which the government can escape here . . . . . . . . . . . . . . . 32


Motion for Particularization . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

          A.        “Italian Organized Crime” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34
          B.        “Information” passed to co-conspirators . . . . . . . . . . . . . . . . . . . . . . . . . . 35

          C.        Alleged bribes. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35


Discovery . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
          A.        Brady compliance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
                    1.        Potential Brady materials in the government’s possession which have
                              not yet been disclosed . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
                    2.        Need for an order to ensure the government’s compliance. . . . . . . 37
          B.        Electronic originals. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
          C.        Alleged bribes. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
                    1.        Expert witness disclosure . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39

                                                                 iii
       Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 15 of 114




          D.        Additional disclosures under Rule 16. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
                    1.        The existence of “IOC” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39

                    2.        “Operation Willamette Falls”. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
                    3.        Unnecessarily and inexplicably redacted documents . . . . . . . . . . . 40
          E.        Rule 404(b) Notice . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41


Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41




                                                                 iv
      Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 16 of 114




                                             Table of Authorities
United States v. Leon, 468 U.S. 897 (1987). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

Alasaad v. Nielsen, 419 F.Supp.3d 142 (D. Mass. 2019) . . . . . . . . . . . . . . . . . . . . . . . . . 25

Carroll v. United States, 267 U.S. 132 (1925) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

Chimel v. California, 395 U.S. 752 (1969). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

Colorado v. Connelly, 479 U.S. 157 (1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32

In re Terrorist Bombings of US. Embassies in E. Africa, 552 F.3d 93 (2d Cir. 2008) . . 33

Mincey v. Arizona, 437 U.S. 385 (1978). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

Miranda v. Arizona, 384 U.S. 436 (1966) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

Nardone v. United States, 308 U.S. 338 (1939) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

Nix v. Williams, 467 U.S. 431 (1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32

Opper v. United States, 348 U.S. 84 (1954) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39

Oregon v. Elstad, 470 U.S. 298 (1985). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

Silverthorne Lumber Co. v. United States, 251 U.S. 385 (1920) . . . . . . . . . . . . . . . . . . . 29

United States v. Aigbekaen, 943 F.3d 713 (4th Cir. 2019) . . . . . . . . . . . . . . . . . . . . . 23, 24

United States v. Armstrong, 517 U.S. 456 (1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

United States v. Bin Laden, 92 F. Supp. 2d 225 (S.D. N.Y. 2000). . . . . . . . . . . . . . . . . . 33

United States v. Bortnovsky, 820 F.2d 572 (2d Cir. 1987) . . . . . . . . . . . . . . . . . . . . . . . . 33

United States v. Bye, 919 F.2d 6 (2d Cir. 1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

United States v. Cano, 934 F.3d 1002 (9th Cir. 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

United States v. Chen, 378 F.3d 151 (2d Cir. 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33


                                                          v
       Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 17 of 114




United States v. Cotterman, 709 F.3d 952 (9th Cir. 2013) . . . . . . . . . . . . . . . . . . . . . . . . 23

United States v. Davidoff, 845 F.2d 1151 (2d Cir. 1988) . . . . . . . . . . . . . . . . . . . . . . . . . 33

United States v. Djibo, 151 F.Supp.3d 297 (E.D.N.Y. 2015) rev’d on other grounds, 730
Fed.Appx. 52. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

United States v. Fares, 978 F.2d 52 (2d Cir. 1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

United States v. Feola, 651 F. Supp. 1068 (S.D. N.Y. 1987), affd, 875 F.2d 857 (2d Cir.)
(mem.), cert. denied, 493 U.S. 834 (1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

United States v. Jabar (Bowers), 18-1233-cr, 18-1857-cr (2d Cir.) . . . . . . . . . . . . . . . . . 18

United States v. Jaswal, 47 F.3d 539 (2d Cir. 1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

United States v. Johnson, 171 F.3d 139 (2d Cir. 1999) . . . . . . . . . . . . . . . . . . . . . . . . . . 16

United States v. Kaba, 999 F.2d 47 (2d Cir. 1993). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

United States v. Kirschenblatt, 16 F. 2d 202, 203 (2d Cir.) . . . . . . . . . . . . . . . . . . . . . . . 21

United States v. Montoya de Hernandez, 473 U.S. 531 (1985) . . . . . . . . . . . . . . . . . . . . 23

United States v. Mullens, 536 F.2d 997 (2d Cir. 1976) . . . . . . . . . . . . . . . . . . . . . . . . . . 31

United States v. Murgio, 15-CR-769 (AJN), 209 F. Supp. 3d 698, 2016 WL 5107128, at *13
(S.D. N.Y. Sept. 19, 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

United States v. Rainey, 12-cr-291 (E.D.N.Y., Aug. 11, 2014) . . . . . . . . . . . . . . . . . . . . 37

United States v. Ramsey, 431 U.S. 606 (1977) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

United States v. Riley, 573 U.S. 373 (2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20, 21, 24

United States v. Ruggles, 70 F.3d 262 (2d Cir. 1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

United States v. Rybicki, 354 F.3d 124 (2d Cir. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

United States v. Smasal, No. Crim. 15-85 JRT/BRT, 2015 U.S. Dist. LEXIS 105923, 2015


                                                                vi
      Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 18 of 114




WL 4622246 (D. Minn. June 19, 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

United States v. Thirty-seven Photographs, 402 U.S. 363 (1971) . . . . . . . . . . . . . . . . . . 20

United States v. Torres, 901 F.2d 205 (2d Cir. 1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

United States v. Zimmerman, 2020 WL 4749855, at *6 (E.D.N.Y. Aug. 17, 2020) . . . 31,
                                                                                                              32

Wong Sun v. United States, 371 U.S. 471 (1963) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

Wyoming v. Houghton, 526 U.S. 295 (1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21




                                                       vii
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 19 of 114




                                   Introduction
       This memorandum of law is submitted in support of defendant Joseph Bongiovanni’s
pretrial motions. Mr. Bongiovanni, together with co-defendant Michael Masecchia, has been
charged by superseding Indictment [46] with conspiracy to defraud the United States (Count
1), conspiracy to traffic narcotics (Count 2), accepting bribes (Count 3), obstruction of
justice (Counts 5-11), and making false statements to federal agents (Counts 12 & 13).
       For the following reasons, Mr. Bongiovanni seeks various relief, including dismissal
of the Indictment due to prejudicially motivated prosecution; dismissal of Count 13 for
failure to state an offense; suppression of evidence taken by Customs and Border Patrol in
Baltimore, Maryland, in April, 2019; suppression of statements allegedly made by Mr.
Bongiovanni at the execution of a search warrant of his home in Buffalo on June 6, 2019; an
order requiring disclosure of additional statements and evidence from the government,
including potential Brady material likely in the government’s possession and which has not
yet been disclosed; particularization of the Indictment, especially as to the conclusory and
incomplete allegations of specific actions taken as part of the conspiracy; and other
miscellaneous relief.

       The need for this relief is shown by the complex and unusual facts of this case, as
described below.



                                   Background
A.     Overview
       The Indictment alleges a vast and complex conspiracy involving what the government
calls “Italian Organized Crime” (“IOC”), claims of bribes, protection rackets, drug-
trafficking, and high-level corruption inside the Drug Enforcement Agency (DEA). The
government alleges that Mr. Bongiovanni, a former DEA agent, accepted bribes to protect
alleged co-conspirators from investigation in their drug-trafficking activities. The
government claims that Mr. Bongiovanni passed law enforcement-sensitive information to


                                             1
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 20 of 114




these persons in exchange for money, and that he also monitored and occasionally stopped
or interfered with active investigations to protect the co-conspirators. He did so, the
government consistently avers, because he “believed” that the co-conspirators were members
of “IOC.” The government also alleges that he lied when he was confronted by federal agents
about these allegations at the execution of a search warrant at his home in 2019.
       Behind these sensational allegations, however, is a different story, as shown both by
Mr. Bongiovanni’s personal history and the government’s own discovery in this case. Mr.
Bongiovanni is a Buffalo native who worked for over twenty years for the local DEA before
retiring in 2019. He spent his long career investigating local drug dealers, running
undercover informants, and participating in numerous successful drug prosecutions, all while
contending with a bureaucratic and inefficient culture at the local DEA.

       Born and raised in the tight-knit Italian-American community of the North Buffalo
area, Mr. Bongiovanni and his family were personally acquainted with a handful of persons
he would later investigate, many of whom were, like him, of Italian-American ancestry. On
a number of occasions before this case began, Mr. Bongiovanni had casual but distant
interactions with these individuals, including men he had known since childhood like
       ,                             and              ,
both of whom among others are now alleged to have engaged in drug-trafficking.
       Mr. Bongiovanni occasionally received electronic messages from                          , to
which he would politely but distantly respond. The two were not close, nor had they ever
been. Aware that                   and                         were potential DEA targets for
narcotics trafficking, Mr. Bongiovanni disclosed to his superior several times that
           had sent him unsolicited and unwanted messages through Facebook from
approximately June, 2018 to December, 2018. His supervisors eventually directed to draft
two memoranda memorializing these contacts. See Bongiovanni memoranda to DEA (GOV-
6496 and GOV-64891), attached as Exhibit A. No other action was taken at that time.
Copies of these same messages were provided by the government, which now claims they



       1
         Throughout this memo, documents disclosed by the government are identified by the “GOV-”
Bates number of the first page of the document.

                                                2
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 21 of 114




are incriminating. Concerned with the appearance of any impropriety, Mr. Bongiovanni
asked to be removed from cases involving                                . These memoranda were also
disclosed by the government as part of the discovery. However, none of Mr. Bongiovanni’s
supervisors took the matter seriously, so he was not formally removed from any of these
cases or an other case for which Bongiovanni disclosed that he knew the target. Naturally,
Mr. Bongiovanni never directly told                that he did not want to talk to him because of his
status as a DEA target, as this would have alerted                 to that reality. Instead, he chose to
ignore            as the messages show.
                      , meanwhile, was someone Mr. Bongiovanni considered to be an actual
friend,. He and Mr. Bongiovanni spoke, but Mr. Bongiovanni had suspicions that                      knew
others who were involved in illicit activity, so he once again maintained some distance. Mr.
Bongiovanni even contemplated recruiting him as an informant, as                           seemed to be
connected (or at least represented at times that he was) to persons engaged in marijuana
dealing, including                                             .

         Mr. Bongiovanni had also investigated                     during his DEA tenure, and knew
that they were connected with another north Buffalo native, Michael Masecchia, a school
teacher whom the DEA had long suspected of being a large-scale marijuana dealer. While
Mr. Bongiovanni did not know                     personally, he had known Masecchia growing up,
which is unsurprising given the close-knit nature of the Italian-American community in north
Buffalo.2 Despite the government’s allegations here, Mr. Bongiovanni had no relationship
whatsoever with Masecchia, nor did Mr. Bongiovanni provide information to                          to pass
to Mr. Masecchia or anyone else in exchange for “bribes.”
         The DEA put tremendous pressure on Mr. Bongiovanni and other agents to investigate
hard drug cases involving cocaine, heroin, or fentanyl, while generally ignoring marijuana-
trafficking as a waste of resources. The local DEA field office during much of his time there
operated in a culture of careerism and self-interest. Several supervisors ignored his repeated


         2
           This dynamic is illustrated by the fact that the U.S. District Judge in this very case, himself
part of the same community, has disclosed to the parties that he once had lunch at his home with Mr.
Masecchia’s parents, who were also apparently friends with his own parents. See Minute Entry of Status
Conference, June 22, 2020 [53].

                                                    3
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 22 of 114




disclosures and did not remove him from cases where he had some connection to the
suspects. All that mattered to his superiors was meeting their quotas for arrests and seizing
crack cocaine, fentanyl, and heroin, and, more importantly, large quantities of cash. Case file
management was loose. Quarterly case statuses were never adequately reviewed by
management. Periodic office inspections, conducted by DEA headquarters, were always done
by out-of-town supervisors who had no intimate knowledge of local case details. Files were
"cleaned up" whenever inspectors came, sometimes by having agents sign incomplete forms
for each-other and completing long-overdue reports. These practices were directed by local
DEA supervisors to avoid “findings” of mismanagement or inadequacy by inspectors.
       A handful of investigations that Mr. Bongiovanni and other agents handled involving
marijuana went nowhere, including (among others) investigations of Masecchia and
        . Mr. Bongiovanni opened or participated in active investigations against these men,
but because the DEA prioritized harder drugs over marijuana. Agents could not receive
officially authorized funds (OAF) to conduct marijuana controlled purchases because
supervisors would not approve it. The DEA often worked in tandem with other local law
enforcement agencies which would take up the marijuana cases, these cases rarely resulted
in federal prosecution, due to the fact that statutory thresholds for such prosecutions were
rarely met.

       Mr. Bongiovanni filed routine reports and forms as part of these cases, forms which
he signed with and circulated among other agents and his supervisors. He also recruited
undercover informants whom he carefully managed and monitored. On occasion, as had
happened in some other cases, Mr. Bongiovanni came to suspect that some of his informants
were double-dealing, and so some of them were later discarded as resources because they
were not reliable.
       Now, having apprehended                            Masecchia,                     , the
government has imagined a common thread between them and Mr. Bongiovanni. First, the
government has noticed that all of the participants have Italian last names, and as such, has
imagined the existence of an Italian-American organized crime syndicate. It has done so,
however, without a single shred of evidence as to the actual existence, structure, leadership,
or activity of such a syndicate beyond the vague facts alleged in this case, or anything that

                                              4
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 23 of 114




ties Mr. Bongiovanni to any such organization. If an IOC syndicate existed, who is the boss?
Why has the government not presented RICO charges? Where are the flow charts showing
the command structures, the patronage networks, or the extortion rackets that federal
prosecutors are so glad to present at press-conferences? They do not exist. Either this is an
unusual mafia case, or it is not really a mafia case at all. The “Bills Mafia” has more structure
and substance. These allegations are rooted mainly in alleged activities of past generations,
visiting the sins of grandparents on their grandchildren.
       Next, the government, perplexed as to why major marijuana traffickers like Masecchia
or           were left at liberty by the DEA for so long, has imagined that Mr. Bongiovanni
must have provided cover for these men because he was involved in all of their
investigations. They have pored over his case files and, apparently for no other reason than
disbelief that these cases went nowhere, have alleged that he falsified documents and double-
crossed the agency in order to protect the alleged co-conspirators. Yet there is nothing
inherently contradictory or suspicious in these documents, nor can the government point to
any obvious instance of Mr. Bongiovanni interfering with a case in any way, let alone in such
a way that would lead to diverted prosecution. The government has even informally claimed
that signatures on these forms were falsified, yet it is not apparent that this is so, nor is it
credible to accept that these forms could have been falsified when they were obviously
circulated among other case-agents and upper-management, none of whom appear to have
suspected falsehood.

       Furthermore, the government claims that Mr. Bongiovanni did all of this for money,
$250,000 or more. Yet, in the thousands of pages of bank records from both Mr.
Bongiovanni and his wife Lindsay Bongiovanni which the government provided in
discovery, there is no hint of any such money. Mr. Bongiovanni’s lifestyle does not reflect
that of a man who has supposedly taken a quarter of a million dollars in bribes. His home is
the same modest home in Tonawanda in which he has lived for seven years. Beyond
occasional trips which were well within the means of his salary and retirement pension, he
indulges in no luxuries. A classic car in his garage, which he bought with a loan several years
ago and has slowly restored a few parts at a time, is his only uniquely prized possession. To
date, the government has not identified or seized a single penny of the alleged bribe money.


                                               5
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 24 of 114




Nor has the apparently irrelevant avalanche of financial information disclosed in discovery
shown the route of such money.
       In sum, the government’s sensational case appears to be a reverse-engineered
narrative, starting with conclusions (Mr. Bongiovanni is Italian and therefore a mafioso;
these cases were not investigated, therefore there was a Mafia mole inside the DEA; Mr.
Bongiovanni must have done all of this for money, like any other crooked man) and working
backwards, despite an absence of clear evidence. After taking down a handful of local
narcotics traffickers, the government suddenly found the witnesses it needed, men like
                                     who were desperate enough to concoct stories to help
fit the government’s narrative theory and take down Mr. Bongiovanni in the process.

       These allegations do not square with the reality of who Joseph Bongiovanni is. His
otherwise immaculate record and commendable career in law enforcement are not reflective
of a man who has been accused of lying to the government and taking bribes from the mafia.



B.     Joseph Bongiovanni

       1.     Personal life and background
       Joseph Bongiovanni was born in Buffalo in 1964. His adoptive father, Frederick
Bongiovanni, worked as the plant superintendent at the Buffalo Sewer Authority. His mother,
Maria Bongiovanni (nee Sebastian), worked as an executive secretary for the City of Buffalo.
Mr. Bongiovanni had two younger sisters: Lisa, who now works as a nurse in Canada, and
Marla, who is a cardiovascular medical technician in Buffalo.
       The family grew up together in a tight-knit community in the West Side and North
Side of Buffalo. The Bongiovannis were close with other families in their neighborhood,
most of whom were also Italian-American. He grew up with and socialized with the children
of his parents’ friends and acquaintances.
       Mr. Bongiovanni went to grade school at PS 81, then attended Canisius High School
and Cardinal O’Hara High School, graduating in 1982. He later attended some courses at the
SUNY University at Buffalo (UB) in the late 1980s, but then transferred first to Canisius

                                             6
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 25 of 114




College and later to Medaille, graduating in 1996 with a diploma in sociology and a minor
in criminal justice.



                          Early relationship with
       Mr. Bongiovanni met                 when they were both in the sixth grade. Frederick
Bongiovanni operated a clam-stand part-time in the late 1970s at La Nova Pizzeria on
Tacoma and Delaware Streets in North Buffalo. When Mr. Bongiovanni worked at the
pizzeria,              grandfather owned La Nova.          and Mr, Bongiovanni would play
arcade games and foose-ball together.
       They did not attend the same schools. As they grew up, they continued to see one
another at the same places where other teenage boys would gather. They even occasionally
played at each-other’s houses.

       By the time they reached adulthood, Mr. Bongiovanni saw            more rarely. When
they did, their childhood friendship made them familiar, but they had no close relationship.
They were at a number of large social occasions together.



       2.     Career with Buffalo DEA
       After graduating from high school, Mr. Bongiovanni worked seasonally for Buffalo
Parking Enforcement as an officer in the late 1980s. He later worked for the Buffalo Bureau
of Adjudication in 1994-95. He accepted his first position as an Erie County Sheriff’s Deputy
in 1996. He left in 1998 to attend DEA training at the FBI Academy in Quantico, Virginia,
graduating the following year in March, 1999. He became a DEA agent upon graduation.
       Mr. Bongiovanni was first assigned to the DEA Orlando District Office in the Miami
Field Division. He immediately began investigating federal drug violations under Title 21
of the U.S. Code. He was eventually assigned to the HIDTA (“High Intensity Drug
Trafficking Area”) Taskforce specializing in heroin and fentanyl investigations. He remained
in this office until shortly before the 9/11 Terror Attacks, when he accepted a hardship
transfer to return to Buffalo to be closer to his ex-wife’s family. He thus began working for

                                             7
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 26 of 114




the Buffalo resident office in the New York Field Division. Mr. Bongiovanni also moved
back to be closer to his aging parents.
       Mr. Bongiovanni and his first wife Jo-Ann divorced in 2001. He met his current wife
Lindsay in 2009 when she rented an apartment from him. They began dating and married in
2015. She has a son, Matthew, from a previous relationship, who Mr. Bongiovanni has
adopted. He also has a daughter, Chelsea, whom he had by his ex-wife, who lives in South
Carolina.



                                      Typical casework
       Mr. Bongiovanni was the lead case-agent on numerous successful DEA prosecutions,.
He received a national citation for federal law enforcement awarded for heroism and
excellence in 2012. He received numerous other DEA citations and inter-agency awards.
After transferring to Buffalo, Mr. Bongiovanni’s typical casework for the DEA included
street-level and multi-jurisdictional narcotics investigations. Aside from his collateral duties,
which included membership in the DEA’s trauma-team and serving as drug custodian for the
office, Mr. Bongiovanni routinely investigated the sale of narcotics in the Buffalo area,
performed arrests, recruited informants, conducted searches and arrests, and eventually
worked with the Department of Homeland Security Air Marine unit as a supplemental
aircrew member in charge of handling camera and FLIR equipment for aerial narcotics
investigations.



                                     DEA Investigations
       During his tenure, Mr. Bongiovanni worked an a number of specific investigations
dealing with heroin, fentanyl, and cocaine, specifically heroin and fentanyl. Due to the
federal thresholds for prosecuting cases involving it, marijuana investigations were
considered a low-priority and Mr. Bongiovanni and his colleagues were discouraged by their
supervisors from investigating such cases. Several of his supervisors urged Mr. Bongiovanni
to focus instead on investigations of heroin, fentanyl, cocaine, and methamphetamine
investigations due to their deadliness. This was supported by state and local law enforcement

                                               8
    Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 27 of 114




agencies, including Buffalo Police, as they tended to assume a greater role in such cases.




       During the course of several investigations and interviewing countless undercover
sources, Mr. Bongiovanni learned the identity of
     , who were allegedly using rental properties in the Buffalo area to grow large quantities
of marijuana. He opened a case to investigate them along with other officers. Because of the
DEA’s focus on other drugs, however, Mr. Bongiovanni did not successfully bring a
prosecution against                    .



                                    Michael Masecchia

       Mr. Bongiovanni had known of Michael Masecchia from childhood. His parents were
acquaintences with Mr. Masecchia’s parents, and Mr. Masecchia attended high school with
Mr. Bongiovanni’s sisters. Mr. Masecchia’s father worked for a time at the Buffalo
Municipal Housing Authority with Mr. Bongiovanni’s mother. The two were briefly close
during college when Mr. Bongiovanni took a handful of classes at UB with Mr. Masecchia
in the late 1980s. Mr. Bongiovanni observed that Mr. Masecchia had a “mean-streak” and
was prone to engage in fist-fights and petty drug-dealing and use. He decided to stay away
from Mr. Masecchia and they had no intentional contact until this case. They would
occasionally see one another in public but never spoke or interacted beyond saying hello.
       Later, when Mr. Bongiovanni worked for the DEA, he became aware that Mr.
Masecchia had become a target in an investigation opened by another agent. Mr.
Bongiovanni participated in these investigations to some extent, and even discovered
possible connections between Mr. Masecchia and                   , but once more, the case
involved only marijuana, and Mr. Bongiovanni did nothing to intervere with or disrupt the
investigation.




                                              9
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 28 of 114




       During his time with the DEA, Mr. Bongiovanni occasionally interacted with
       , who would message Mr. Bongiovanni about social gatherings and mutual
acquaintances and friends. They also attended some of the same social functions in Buffalo
and Las Vegas. Mr. Bongiovanni eventually learned, from his colleague SA Anthony
Casullo, that        was the target of a potential investigation, but Mr. Bongiovanni did not
participate in that investigation and had no role in it.




       Mr. Bongiovanni also knew                   from childhood.              was never the
target of a DEA investigation, though Mr. Bongiovanni became aware that                    was
familiar with             and Mr. Masecchia. In the course of his investigation of           ,
Mr. Bongiovanni became aware that             knew the            through Mr. Masecchia.
                  and Mr. Bongiovanni remained very close.



C.     Investigation
       It is unclear when the government began to suspect that Mr. Bongiovanni had been
involved in illicit activity. Included in the discovery is a Homeland Security Report of
Investigation (ROI) (GOV-6480) listing Mr. Bongiovanni’s border crossing history, dated
October 23, 2019, referencing an investigation code-named “OPERATION WILLAMETTE
FALLS,” giving a “CASE OPENED” date of January 28, 2016.
       Mr. Bongiovanni had no suspicion that he was under investigation until late 2018,
shortly before he retired. He was told by one of his supervisors that an inter-agency
government operation was investigating                     , and as consequence, AUSA Joseph
Tripi and the DEA’s Office of the Inspector General (OIG) were looking at Mr.
Bongiovanni’s past relationship and contacts with             .

       Mr. Bongiovanni began to feel like a pariah within the DEA. Other agents became

                                              10
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 29 of 114




distant and withdrawn around him. Friends told him that other agents whispered that he was
disloyal and corrupt. Now in his early fifties, he began to consider retirement. After a lifetime
of dedicated service, he did not want to remain at the agency with a cloud of suspicion over
his head. Nor did he wish to continue to do the dangerous and demanding work of managing
informants and occasionally conducting armed raids while working with other agents whom
he felt mistrusted and suspected him.



       1.       Retirement: January, 2019
       Mr. Bongiovanni finally retired from the DEA on January 29, 2019. The day before,
agents raided                   . Mr. Bongiovanni had no idea this was planned nor was he
included in its execution. The government has since implied that the timing of this was
suspicious, but the government’s own discovery disclosures include correspondence between
Mr. Bongiovanni and the DEA’s human resources regarding his retirement, showing that he
had been considering retirement before this time.



       2.       Stop at the Baltimore-Washington International Airport:
                April, 2019
       In April, 2019, Mr. Bongiovanni and his wife and stepson went on vacation to the
Dominican Republic. On April 25, they re-entered the U.S. at the Baltimore-Washington
International Airport in Baltimore, Maryland. Mr. Bongiovanni and his family were stopped
and taken to secondary inspection by Customs and Border Patrol (CBP). His phone and the
phones of his wife and stepson were taken. After approximately 30-45 minutes, their phones
were returned, they were released and continued on to Buffalo. They were not questioned.
       The government has disclosed a report prepared by CBP from this stop. See CBP
Report (GOV-7030), attached as Exhibit B. The report lists two authors, Agents Jack Gernatt
and Joseph Spadone. On the first page of the report (which gives the date as April 24, though
Mr. Bongiovanni’s flight records show the interaction happened on April 23), it states that

                On April 24th [sic], 2019 subject Joseph BONGIOVANNI, his wife

                                               11
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 30 of 114




                  and step-son were encountered at the Baltimore International Airport
                  returning to their home in Buffalo, NY after vacationing in the
                  Dominican Republic. BONGIOVANNI is the subject of a HSI/BEST
                  Buffalo investigation, case number                           for his
                  association and/or involvement with Transnational Organized Crime
                  (TOC) characters to include Italian Organized Crime (IOC) and
                  Outlaw Motorcycle Gangs (OMG). Based on his involvement, a
                  logical electronic exam was performed, but was unsuccessful. A basic
                  electronic exam was conducted which will be highlighted in this
                  report.

(Emphasis added). There then follows several pages of highly redacted information. On page
5, the report states that “a basic review of [Mr. Bongiovanni’s] phone revealed several
contacts to include [sic]:




                                                         T/H's4



                                    5



The report states that “the following individuals are contacts in BONGIOVANNI’s phone,


        3
          It is unclear why the birth date and month of some of the contacts were redacted while others
were not; it is also unclear who redacted this document, or what justification was offered for the
redactions.
        4
            The meaning of the notation “T/H’s” is unclear.
        5
          During his career at DEA, Mr. Bongiovanni used one phone for business and personal reasons.
This included relatives, friends, physicians, co-agents, informants, and other miscellaneous persons.

                                                    12
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 31 of 114




believed to be associates/confidants to the Buffalo Crime Family and/or have additional
derogatory information,” but all the names have been redacted. Id.
       Mr. Bongiovanni recounts his own experience of the encounter in his affidavit
attached as Exhibit C. According to Mr. Bongiovanni, CBP agents who took his phone
assured him it was a “routine” search. He did not realize at that time that he was the target
of an investigation.



       3.     Search warrant: June, 2019
       At 6 a.m. on June 6, 2019, a force of heavily armed federal agents executed a federal
search warrant at Mr. Bongiovanni’s house at 85 Alder Place, Tonawanda. Mr. Bongiovanni
was home with his wife and stepson. While none of the reports or narratives of the raid
record these details, the agents used flash-bang grenades and entered the house by battering
ram, after giving no warnings. The agents wore ballistic armor and carried assault weapons.
Mr. Bongiovanni was startled out of bed by the detonation of the flash-bang, and was
confronted and handcuffed by agents, who had their weapons drawn and trained on him,
before eventually being taken to the dining room of the house. Simultaneously, agents drew
weapons on and detained Mr. Bongiovanni’s un-armed wife and stepson.

       Mr. Bongiovanni has recounted some of what happened next in his affidavit in support
of the motion to suppress statements. Homeland Security compiled its own ROI of the
interview (GOV-6526), which is also attached as Exhibit D.

       In both accounts, SA Curtis Ryan asked Mr. Bongiovanni about his association with
suspected co-conspirators. What Homeland Security’s account omits is that agents took Mr.
Bongiovanni’s Samsung phone it is not clear when or where they had obtained it and
opened it. According to Mr. Bongiovanni, SA Ryan began the conversation, holding Mr.
Bongiovanni’s phone, by saying “tell us about the mafia.” Around this time, Mr.
Bongiovanni was taken out of handcuffs, but he remained surrounded by armed agents while
his wife and son remained detained in other rooms of the house, also under armed guard.
       Mr. Bongiovanni did not give the agents permission to access his phone or its


                                             13
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 32 of 114




contents. They did not advise him of his Miranda rights. The ROI makes no mention of
advice or rights or waiver thereof, nor of consent to search or access the phone. At GOV-
6529, the report states that “SA Ryan asked BONGIOVANNI about contacts found in his
phone during a border search conducted on April 23, 2019, when BONGIOVANNI entered
the United States at the Baltimore-Washington International Airport,” and then describes Mr.
Bongiovanni’s response to the names listed. This carefully and craftily written omission
conceals the fact that SA Ryan actually held Mr. Bongiovanni’s phone and read the names
of the contacts to him from the phone as he asked questions. The search warrant application
allowed the agents to seize electronic devices from the home, but did not allow them to
execute on-site searches of those devices.
       Beyond questions based on the phone, the agents also asked Mr. Bongiovanni
questions about his relationship with                and            , and about his alleged
involvement in Italian Organized Crime. Again, the ROI does not state that Mr. Bongiovanni
was advised of his rights or that he waived them.

       The ROI and an accompanying manifest of seized items (GOV 3673) note that a
handful of items were seized from Mr. Bongiovanni’s home, including various and ultimately
irrelevant electronic devices, a lawfully owned firearm, ballistic vests from his time as an
agent, and assorted documents and loose notes from some of the files Mr. Bongiovanni
investigated. No cash was seized.



D.     Prosecution

       1.     Indictment
       Mr. Bongiovanni was initially indicted on October 31, 2019. [1]. Mr. Bongiovanni
was released with conditions. [5] He has had no issues complying with the conditions in the
thirteen months since his arrest.




                                             14
    Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 33 of 114




       2.     Government media claims
       On November 5, 2019, the government issued a press release regarding the
indictment. The release paraphrases the indictment, stating that Mr. Bongiovanni aided
associates engaged in drug trafficking, including “individuals whom the defendant believed
to be members of, connected to, or associated with Italian Organized Crime (IOC).”



       3.     Raid on Pharaoh’s Gentlemen’s Club: December 12, 2019
       A month and a half after Mr. Bongiovanni was indicted, federal agents raided
Pharaoh’s Gentlemen’s Club in Cheektowaga, New York on December 12, 2019. Local news
outlets repeated claims that the raid was tied to Mr. Bongiovanni and his alleged involvement
in the “Buffalo Mafia.” See, e.g., Phil Fairbanks, “Federal agents raid Cheektowaga strip
club,” THE BUFFALO NEWS, Dec. 12, 2019.
       How the news and media made that connection will have to be addressed by the
United States Attorney’s Press and Media offices or by the prosecutors or agents who leaked
his information.



       4.     Enter Masecchia: June 4, 2019
       Six months after the initial indictment, the government unsealed a Superseding
Indictment, adding co-defendant Michael Masecchia.



                               Motion to dismiss




                                             15
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 34 of 114




A.     Vindictive prosecution due to racial animus or bias
       After a review of the discovery, there appears to be no basis to infer the existence of
an “Italian” organized crime syndicate beyond the fact that the alleged co-conspirators,
including Mr. Bongiovanni, are all of Italian descent. Otherwise, some law enforcement
documents in the discovery refer in passing, and without elaboration, to “IOC” or “Buffalo
LCN” (i.e. “La Cosa Nostra”) as if its existence were self-evident. None of the law-
enforcement reports or other documents in the discovery actually detail the existence,
structure, membership, or activities of any such group, even though the government has
alleged that Mr. Bongiovanni was a part of this group, or at least protected co-conspirators
because he “believed [they] were connected to or associated with IOC, from criminal
investigations.” Indictment [46] at ¶ 4.

       Federal Criminal Rule 12(b)(3)(A)(iv) allows the defense to allege a defect in the
indictment for “selective or vindictive prosecution.” United States v. Johnson, 171 F.3d 139,
140 (2d Cir. 1999). A prosecution can be selective if predicated on the defendant’s race.
United States v. Armstrong, 517 U.S. 456 (1996). As the Supreme Court noted in Armstrong,
“[t]he vast majority of Courts of Appeals require the defendant to produce some evidence
that similarly situated defendants of other races could have been prosecuted, but were not.”
517 U.S. at 469. A defendant must also demonstrate that the discriminatory selection of him
or her for prosecution is invidious or in bad faith, in that it rests on such impermissible
considerations as race. United States v. Fares, 978 F.2d 52, 59 (2d Cir. 1992).
       The government has placed the improper burden on the defense of disproving a
negative by alleging a concrete connection to “IOC.” The organization does not appear to
exist, yet the lore of the Italian mafia is so pervasive in our society that the government can
benefit just from alleging a connection without having to prove it. The government has made
this an issue, however, and has alleged membership in an organization whose predicate for
membership is status as an ethnic minority. If the government styled gangs on Buffalo’s East
Side as “African-American crime syndicates,” the prejudicial effects would be immediately
obvious and condemned. The government will doubtless repeat “Italian Organized Crime”
endlessly, before and during trial. This injection of racial and ethnic controversy
demonstrates obvious bias in the indictment. The Court should dismiss the indictment on this

                                              16
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 35 of 114




basis.



B.       Failure to state an offense: false statements charge (Count 13)
         The defense also moves under Rule 12(b)(3)(B)(v) to dismiss the false statements
charges (Counts 12 & 13) for failure to state an offense.
         18 U.S.C § 1001 makes it an offense when any person “(1) falsifies, conceals, or
covers up by any trick, scheme, or device a material fact” or “makes any materially false,
fictitious, or fraudulent statement or representation.” The emphasis in either subsection is that
the representation or falsehood is “material.” A statement is “material” if, under the
circumstances, it has the ability to affect or influence the course of the investigation. See
Modern Federal Jury Instructions, §44-11, Instruction 44-4; see also United States v. Rybicki,
354 F.3d 124, 147 (2d Cir. 2003)(in the similar context of materiality for fraud, “where the
misrepresentations (or omissions) made by the defendants are material in that they have the
natural tendency to influence or are capable of influencing the employer to change its
behavior”).
         The government alleges, under Count 13, that Mr. Bongiovanni made material
misrepresentations about his relationships with a number of co-conspirators, essentially
echoing memorandum of his alleged statements to agents during the raid of his home on June
6, 2019. The government alleges that Mr. Bongiovanni made the following false statements:

               (i) he denied he was in a close relationship with Coconspirator 1, a
               person known to the Grand Jury;
               (ii) that he had not spoken with Coconspirator 1 in over a year;
               (iii) that he had never attended a party with Coconspirator 2, a
               person known to the Grand Jury;
               (iv) that he never socialized with Coconspirator 3, a person known
               to the Grand Jury, and they never went on any trips together;
               (v) that Coconspirator 3's number was in the defendant's telephone
               because Coconspirator 3 had done the defendant's landscaping;
               (vi) that Coconspirator 1 once tried to cooperate with the DEA and
               that the defendant recused himself at the time because he knew
               Coconspirator 1 personally;

                                                17
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 36 of 114




                (vii) that Coconspirator 1 and the defendant were together, with
                others, a few years ago at Lake Erie around the 4th of July by
                chance encounter;
                (viii) that he kept the file regarding DEA Case Number C2-13-
                0026 in his house because it was an old case and he thought it
                would come up again and the defendant wanted to verify
                everything was on the up and up; and
                (ix) that Peter Millitello was the source in DEA Case Number C2-
                13-0026;

Indictment [46] at p. 30-31. The government counters each representation by claiming
“whereas in truth and in fact, and as the defendant then and there well knew,” and claims that
each statement above was simply false. Id.
        As argued below (at p.19), these statements should be suppressed because they were
improperly gathered in violation of the Fourth and Fifth Amendments. The government
essentially admits that it attempted to solicit incriminating statements from Mr. Bongiovanni
while he was in de facto custody without actually advising him of his rights. In such a
context, where the government seeks to illegally obtain a confession, the fact that Mr.
Bongiovanni does not supply such a confession does not make his statements “material,”
especially since the government has failed to provide any documents in discovery which
would actually call Mr. Bongiovanni’s answers into doubt. Also, it seems clear that the
agents believed that they understood Mr. Bongiovanni’s relationships with these individuals
before asking questions; the only purpose of their questioning, aside from soliciting a
confession, would have been to produce a false statements charge, as here. This obviously
cannot be permitted, or else government agents would engage in these kinds of interviews
for no other reason than to “stack charges” against the defendant for refusing to endorse the
government’s narrative of their own guilt.6




        6
         This very question is being litigated by the undersigned’s law partner, Mark Mahoney, Esq., in
an ongoing appeal before the Second Circuit. See, generally United States v. Jabar (Bowers), 18-1233-cr,
18-1857-cr (2d Cir.).

                                                  18
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 37 of 114




                               Motion to Suppress
       The Court should suppress evidence obtained by CBP when Mr. Bongiovanni was
stopped at the airport in Baltimore, and it should suppress evidence and statements gathered
at the execution of the search warrant on June 6, 2019 relating to Mr. Bongiovanni’s cell
phone. These seizures and the solicitation of statements all violated Mr. Bongiovanni’s rights
under the Fourth Amendment to the U.S. Constitution.



A.     Evidence obtained by CBP from Mr. Bongiovanni’s mobile
       phone at the U.S. border in April, 2019 should be suppressed
       The government will likely argue that evidence obtained from Mr. Bongiovanni’s cell
phone when he re-entered the U.S. in April, 2019 will be admissible under the so-called “free
border-search” exception to the Fourth Amendment’s warrant requirement. This argument
will be wrong. The “free” border search is a dragnet designed to prevent entry of contraband,
specifically by foreign nationals entering the country. Like any other dragnet, it is not
designed to provide a loophole to further previously existing law enforcement investigations,
particularly if the target is a U.S. citizen re-entering the country. The report prepared by CBP
states that agents decided to search Mr. Bongiovanni’s phone because they knew he was a
suspect in a federal criminal investigation. This rationale takes the seizure outside the
established purpose and scope of warrantless border searches, and instead makes it a
pretextual and therefore unconstitutional warrantless search.



       1.     The search fell outside the bounds of a “free border
              search”

                       The background of “free” border searches
       The concept of a “free border search” was established by United States v. Ramsey, 431
U.S. 606 (1977). The Supreme Court endorsed the search of suspicious packages from
Thailand by postal inspectors in New York City, insofar as the inspectors had “reasonable


                                              19
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 38 of 114




cause to suspect” that the packages contained narcotics. Citing the longstanding common law
right of the sovereign to search incoming vessels and persons for contraband or smuggled
goods, the Court held that “searches made at the border [. . .] are reasonable simply by virtue
of the fact that they occur at the border,” and that the framers of the Constitution had clearly
intended some exception to the Fourth Amendment in this context. 431 U.S. at 616-17. The
Court explained that

              a port of entry is not a traveler's home. His right to be let alone neither
              prevents the search of his luggage nor the seizure of unprotected, but
              illegal, materials when his possession of them is discovered during
              such a search. Customs officials characteristically inspect luggage and
              their power to do so is not questioned in this case; it is an old practice
              and is intimately associated with excluding illegal articles from the
              country.

Id. at 618 (quoting United States v. Thirty-seven Photographs, 402 U.S. 363, 376 (1971)).



               The Fourth Amendment’s protections for mobile phones
       This doctrine would seem to be a “slam-dunk” for the government. The fatal problem,
however, is that Ramsey and the precedent it relies upon vastly antedates modern mobile
phones and more recent Fourth Amendment case law surrounding them.

       In United States v. Riley, 573 U.S. 373 (2014), the Supreme Court held that the Fourth
Amendment protects the contents of mobile phones because of their increasing sensitivity
and ubiquity in modern American society. Riley’s phone had been searched without a warrant
by a police officer during a routine traffic stop because the officer found suggestions that
Riley was a member of the “Bloods” street gang in his car, and wanted to find further
evidence of gang-related activity on his mobile phone. 573 U.S. at 379. The officer justified
this as a search incident to arrest. See Chimel v. California, 395 U.S. 752 (1969). The
Supreme Court reasoned that this exception, designed to find physical evidence or weapons
on a suspects person, was inapplicable. Mobile phones, unlike a defendant’s pockets or
wallet, contained too much personal, sensitive information to be treated as any other
property, especially given its ubiquity in modern American life: “modern cell phones [. . .]
are now such a pervasive and insistent part of daily life that the proverbial visitor from Mars

                                                 20
    Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 39 of 114




might conclude they were an important feature of human anatomy.” 573 U.S. at 385. But it
is not merely their ubiquity which makes them so sensitive:

              Modern cell phones, as a category, implicate privacy concerns far
              beyond those implicated by the search of a cigarette pack, a wallet, or
              a purse. A conclusion that inspecting the contents of an arrestee’s
              pockets works no substantial additional intrusion on privacy beyond
              the arrest itself may make sense as applied to physical items, but any
              extension of that reasoning to digital data has to rest on its own
              bottom.

Id. at 393. The Court observed that warrantless searches had generally been licensed under
the Constitution “by assessing, on the one hand, the degree to which [a search] intrudes upon
an individual’s privacy and, on the other, the degree to which it is needed for the promotion
of legitimate government interests.” Id. at 385 (quoting Wyoming v. Houghton, 526 U.S. 295,
300 (1999)). Given the extraordinary and unprecedented amount of personal information
contained in most cell phones (“[t]hey could just as easily be called cameras, video players,
rolodexes, calendars, tape recorders, libraries, diaries, albums, televisions, maps, or
newspapers,” id. at 393), the Court reasoned that warrantless searches of phones are thus too
intrusive to fall into any exception to the Fourth Amendment’s warrant requirement:

              In 1926, Learned Hand observed (in an opinion later quoted in
              Chimel) that it is “a totally different thing to search a man’s pockets
              and use against him what they contain, from ransacking his house for
              everything which may incriminate him.” United States v.
              Kirschenblatt, 16 F. 2d 202, 203 (CA2). If his pockets contain a cell
              phone, however, that is no longer true. Indeed, a cell phone search
              would typically expose to the government far more than the most
              exhaustive search of a house: A phone not only contains in digital
              form many sensitive records previously found in the home; it also
              contains a broad array of private information never found in a home
              in any form unless the phone is.

Id. at 396-97. Thus, a search of a mobile phone is not like merely looking through a person’s
pockets, or in loose papers next to them on a car seat; it is equivalent to conducting a
thorough raid of their most sensitive papers and personal information.




                                                21
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 40 of 114




              The problem with searching phones at the border: the free
                border search should not be used to further ongoing
                              domestic investigations
       It is unsurprising that the “free border search” doctrine and the recent doctrine on
mobile phones from Riley have come into conflict. While some cases have generally affirmed
the right of border agents to search phones, these cases hinge on the reasoning articulated in
Ramsey that border searches are justified to hunt for contraband and any evidence of a crime
that a foreign national entering the U.S. might be committing by entering the country. What
separates Mr. Bongiovanni’s case from that precedent is the fact that he, a U.S. citizen, was
already a target of a domestic law enforcement investigation, and CBP agents admitted in
their report of their search of his phone that they were investigating him because of his
suspected involvement in criminal activity within the U.S., not to screen for contraband or
prevent commission of a suspected crime during entry. A growing number of courts have
rejected or limited the free search of phones at the border per se as an overreach neither
contemplated nor justified by Ramsey or its progeny. Mr. Bongiovanni’s case should follow
the same pattern.



                           Cases limiting the free border search

       There is currently a circuit split on whether free border searches should include
thorough searches of cell phones. The Second Circuit has not yet taken a side on the issue,
but the preponderance of decisions limiting such searches, and the soundness of their
reasoning, should assure this Court that it has the power to find the search of Mr.
Bongiovanni’s phone to have been intrusive.
       In United States v. Cano, 934 F.3d 1002 (9th Cir. 2019), a panel of the Ninth Circuit
Court of Appeals reversed the denial of a suppression motion brought by a defendant whose
phone had been searched at the border under the “free border search” doctrine. Cano was
arrested crossing the U.S.-Mexico border at Tiajuana after several large, vacuum-sealed
packages of cocaine were found hidden in his truck. After his arrest, agents began to search
his phone without a warrant. They found messages suggestive of arrangements for a
suspicious rendezvous. Id. Cano moved to suppress these messages, which was denied. He

                                             22
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 41 of 114




was convicted after a trial. Id.
       Reversing this decision, the Ninth Circuit reasoned that any warrantless search must
be constrained by the permitted scope of the search and by the inherent intrusiveness of the
search. 934 F.3d at 1011. As to scope, the panel cited Riley in concluding that phones are
perhaps inherently beyond the scope of what Ramsey and other cases had intended. As to
intrusiveness, the panel compared Cano’s case with that of the defendant in United States v.
Montoya de Hernandez, 473 U.S. 531 (1985). Montoya had been stopped at the border and,
on suspicion she had swallowed cocaine-filled balloons, was subjected to a rectal
examination. This was done pursuant to an order from a magistrate judge, but this order was
not a warrant supported by probable cause. 473 U.S. at 533-40. The Supreme Court held that
the search was far too intrusive to be warrantless, notwithstanding the fact it had happened
at the border, and that the level of intrusion ought to have required a warrant with
particularized probable cause. Id.

       A third factor which the Cano panel had to consider was the body of case law
allowing border agents to conduct brief searches of phones to both ensure the identity of the
traveler and to prevent entry of “digital” contraband which, in almost every case, means the
presence of child pornography. Id. at 1013-14 (citing Carroll v. United States, 267 U.S. 132
(1925)(allowing search of border-entrants to verify identity and lawfulness of their
possessions)). In situations where law enforcement had suspicion that a particular person’s
phone might have contained child pornography, more intrusive warrantless searches had
been sanctioned. Id. (citing United States v. Cotterman, 709 F.3d 952 (9th Cir. 2013)(en
banc)(brief searches for contraband are permissible, but forensic searches on suspicion of
more particularized crimes are not)).
       Reconciling these doctrines, the Cano panel reasoned that the search of Cano’s phone
was not the kind of generic, randomized search of a phone that any entrant to the U.S. border
could reasonably expect. Beyond a brief look for the presence of digital contraband, the
thorough search was actually targeted at finding further evidence of a suspected crime, but
was not supported by a particularized warrant founded on probable cause.
       In a similar case, United States v. Aigbekaen, 943 F.3d 713 (4th Cir. 2019), a panel
of the Fourth Circuit affirmed the conviction of a man suspected of sex trafficking whose

                                             23
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 42 of 114




electronic devices had been confiscated for over a month and forensically searched as part
of a border crossing. The panel affirmed the conviction after ruling that these searches were
unconstitutionally intrusive and beyond the scope of proper border searches, sustaining the
search only under the “good faith” exception because the search, which happened in 2015,
had preceded many of the opposing circuit decisions on the issue. The Aigbekaen panel did,
however, make clear that the type of search to which Mr. Bongiovanni was subjected here
would be deemed inappropriate moving forward:

              The Government may not invoke the border exception on behalf of
              its generalized interest in law enforcement and combatting crime.
              This restriction makes particularly good sense as applied to intrusive,
              nonroutine forensic searches of modern digital devices, which store
              vast quantities of uniquely sensitive and intimate personal
              information, yet cannot contain many forms of contraband, like drugs
              or firearms, the detection of which constitutes the strongest historic
              rationale for the border-search exception.
                      To conduct an intrusive and nonroutine search under the
              border search exception (that is, without a warrant), the Government
              must have individualized suspicion of an offense that bears some
              nexus to the border search exception's purposes of protecting
              national security, collecting duties, blocking the entry of unwanted
              persons, or disrupting efforts to export or import contraband. If a
              nonroutine search becomes too "attenuated" from these historic
              rationales, it no longer will fall under the exception. In such
              circumstances, the search will be unconstitutional unless
              accompanied by a warrant or justified under a different exception to
              the warrant requirement.

943 F.3d at 721 (emphasis added). The panel added, rejecting a specific finding by the lower
court that the government’s border security interests “trump” all other considerations, that
Riley and other cases clearly mandate a balancing of those interests against their level of
intrusiveness. Id. at 722. Also, Aigbekaen did not challenge routine border searching per se,
only the type of intrusive, warrantless search to which he had been subjected. Id. “[T]he
ultimate touchstone of the Fourth Amendment is reasonableness [. . .]. [T]he reasonableness
of requiring law enforcement to secure a warrant before conducting an intrusive forensic
search of a traveler’s digital device, solely to seek evidence of crimes with no transnational
component, is readily apparent.” Id. (quoting Riley, 573 U.S. at 381)(internal quotation marks


                                                24
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 43 of 114




omitted).
       In another case, Alasaad v. Nielsen, 419 F.Supp.3d 142 (D. Mass. 2019), a U.S.
district court judge in Massachusetts entered summary judgments for plaintiffs who alleged
that their Fourth Amendment rights had been violated by intrusive searches of their
electronics at the U.S. border, including both “basic” and “advanced” searches. The court
also rejected the government’s urgent claims about its need to enforce criminal laws at the
border, observing that

              To the extent that the government attempts to invoke "general law
              enforcement" purposes, that is not what gives rise to the border search
              exception, Cano, 934 F.3d at 1013, even as "the interdiction of
              contraband can serve both customs and law enforcement purposes."
              United States v. Smasal, No. Crim. 15-85 JRT/BRT, 2015 U.S. Dist.
              LEXIS 105923, 2015 WL 4622246, at *10 (D. Minn. June 19, 2015)
              (Report and Recommendation). "No doubt a text message or email
              may reveal evidence of crimes, but that is true both at and inside the
              border. But it is uncertain whether the evidence-gathering
              justification is so much stronger at the border that it supports
              warrantless and suspicionless searches of the phones of the millions
              crossing it." United States v. Molina-Isidoro, 884 F.3d 287, 295 (5th
              Cir. 2018) (Costa, J., specially concurring).

Id. at 156.
       In yet another case, United States v. Djibo, 151 F.Supp.3d 297 (E.D.N.Y. 2015) rev’d
on other grounds, 730 Fed.Appx. 52, an individual stopped at the border while entering from
Morocco was found with heroin in his suitcase. Agents seized this man’s phone and searched
it, through which they discovered text messages with the defendant, Djibo, containing what
they later alleged were coded conversations about smuggling the heroin. Id. at 298. Learning
that Djibo was planning to leave JFK airport for London, agents arranged to intercept him
there, where they told him he was being subjected to a “border enforcement exam” to search
for “any money” or “contraband” he might have had. Id. Agents, taking Djibo aside, found
a number of phones in his luggage, including an iPhone for which they asked Djibo for the
passcode. Djibo was then arrested. There was considerable ambiguity about when the
passcode was obtained and later used whether before Djibo was arrested, when he invoked
his Miranda rights, or after. In either case, the agents claimed to have used the passcode at

                                                25
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 44 of 114




some point to conduct what they termed a “peek” at the phone, which yielded over 921 pages
of material allegedly taken from the phone, “including hundreds of text messages,
WhatsApp7 messages, photographs, and emails.” Id. at 303. The government later sought and
obtained a search warrant for the phone, but later consistently represented that the 921 pages
of material had been obtained just from the brief “peek,” rendering the warrant essentially
useless. Id. at 309.
       In reviewing a motion to suppress the contents of the phone, the district court found
that the search of the phone had been improper for a number of reasons. First, by stopping
Djibo, asking him for a passcode, and likely searching his phone before arresting him and
advising him of his Miranda rights, the agents had likely sought “to expand the definition of
a ‘border search’ in a way this Court cannot abide and in a way that invokes Wong Sun v.
United States, 371 U.S. 471 (1963)(suppressing drugs found following a warrantless search
as ‘fruit of the poisonous tree’) and its progeny.” Id. at 309. Second, though the court (barely)
credited agents’ statements that there was plausible reason to search for contraband, “the
search was undertaken to find contraband and currency and neither were found. There was
no need to then seek out Djibo’s passcode. It had nothing to do with national security at the
airport on that day.” Id.



                     The search was unjustified and impermissibly intrusive

       The facts of the cases above are, viewed together, similar to the facts alleged here. The
government will claim that it had prior belief that Mr. Bongiovanni was engaged in
“narcotics trafficking activity” (viz. Cano, Aigbekan, Djibo), though in fact it has not alleged
that he personally trafficked narcotics, only that he conspired to help others do so. The
government will argue this was sufficient reasonable suspicion to search, but the cases above
clearly show evidence of prior ongoing crime is insufficient, even in Cano where the
defendant was actually caught with large quantities of drugs. Ramsey makes clear that the
government’s search power must be reasonably connected to searches for contraband (i.e.
drugs, or in digital terms, child pornography), or to ensure the subject’s identity. Here, there

       7
           A free, encrypted program for exchanging messages that can be used on mobile phones.

                                                  26
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 45 of 114




was never any suspicion that Mr. Bongiovanni had contraband, or that he was not who he
said he was. Indeed, the government says that it searched Mr. Bongiovanni because they
knew who he was.
       Moreover, the government’s disclosure of the contents of Mr. Bongiovanni’s phone
and those of his wife and stepson show the intrusive extent of even such a “basic” search.
The contents include the phone’s entire internet browsing history, every photo saved on all
three phones, call logs, and messages. The unnecessary exposure of such private
information not just for Mr. Bongiovanni but also for his wife, who is not alleged to have
any connection to his accused activities, or for his adolescent stepson is manifest. This
search was unduly intrusive to qualify as a “routine” border search.



       2.      The good faith exception is inapplicable
       The government may attempt to bypass the reasoning of Cano and other decisions
above by arguing that border agents did not know about the limitations of the “free border
search” and thus relied on their old, misused, and mis-named friend the “good faith
exception” in effecting their search. See, generally, United States v. Leon, 468 U.S. 897
(1987)(establishing good faith exception to exclusionary rule). This argument, however, will
not succeed.
       Even when it established the border search concept in Ramsey, the Supreme Courtdid
not claim that the “free border search” allows the depth and intrusiveness allowed in Mr.
Bongiovanni’s case, nor has it done so since. Such a claim would not square with the historic
doctrine allowing such searches, as observed by the courts in Cano, Aigbekaen, and Alsaad.
After Riley, the government cannot continue to argue that carte blanche seizure and search
of phones at the border is in any way a good faith national security measure, especially
where, as here, government agents admit in writing that they conducted the search “because”
the defendant was a target in an ongoing investigation. Not only was the search unreasonably
intrusive under any rationale, it was obviously not connected to the kind of justifications for
warrantless border searches articulated under Ramsey. Also, as noted in Mr. Bongiovanni’s
affidavit (Ex. C at ¶¶ 5, 6), agents lied to Mr. Bongiovanni and told him it was a “random”

                                              27
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 46 of 114




search in order to delay him and his family.
       The precedent which creates these searches itself limits them. Thus, agents cannot
claim in good faith that they did not know they could do warrantless border searches without
also admitting they would know the intrinsic limitations on them. Nor can they claim that
they effected such a search here, when their own memorandum of the encounter shows it was
done deliberately because Mr. Bongiovanni was the target of an ongoing investigation.



B.     Statements made at the execution of the search warrant at
       Mr. Bongiovanni’s house in 2019
       The HSI search warrant memo states, at GOV-00006529, that, on June 6, 2019, “SA
Ryan asked BONGIOVANNI about contacts found in his phone during a border search
conducted on April 23, 2019 when BONGIOVANNI entered the United States at Baltimore-
Washington International Airport.” Ex. B at 1. The report then recites a list of these contacts
and what Mr. Bongiovanni allegedly said about them. These observations are peppered with
gratuitous annotations by the agents about supposedly suspicious or guilty things Mr.
Bongiovanni said and did as he answered agents’ questions.

       Mr. Bongiovanni’s recollection in his affidavit of this encounter differs from the
report in one key respect: he says that the agents took his phone and scrolled through the
contacts on his actual phone as they spoke to him. Ex. C at ¶ ¶ 21, 22. He says that they
implied that they already had this information from the April, 2019 search of his phone. Id.
This raises the concerning prospect that additional information was solicited from or about
the contents of the phone which was previously unavailable to law enforcement after their
April 23 search.
       This fact along with the fact that Mr. Bongiovanni was not advised of his Miranda
rights, nor did he waive them or give clear consent for the search of his phone raises a
trilemma for the government. First, the statements and evidence should be suppressed
because the first phone search was never valid; second, even if it was, the second phone
search was not, which irreparably tainted the statements elicited about the phone’s contents;
and third, even if the first and second phone searches were somehow valid, Mr. Bongiovanni

                                               28
    Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 47 of 114




was never advised of, nor did he waive, his Fifth and Sixth Amendment rights. No matter
how the issue is parsed, the evidence and statements were tainted.



       1.     Agents’ questioning of Mr. Bongiovanni on June 6, 2019
              was fruit of the poisonous tree
       As argued above, the use of Mr. Bongiovanni’s contacts from the April 23, 2019
border encounter was improper, because that search was improper. Using Mr. Bongiovanni’s
phone to then solicit statements from him was “fruit of the poisonous tree,” that is evidence
derived from other, improperly gathered evidence. Silverthorne Lumber Co. v. United States,
251 U.S. 385 (1920); Nardone v. United States, 308 U.S. 338 (1939).

       Agents failed to advise Mr. Bongiovanni of his Miranda warnings nor did they obtain
consent to search his phone as they questioned him on June 6, 2019, during execution of the
search warrant. These points are argued more substantively below. Even if, however, the
Court deems that there was consent or that the circumstances were not custodial, the Court
should find that the government’s questions regarding the contents of Mr. Bongiovanni’s
phone flowed from their improper search on April 23. This renders them fruit of the
poisonous tree, and as such, they should be suppressed.



       2.     The government lacked a warrant or consent to search the
              defendant’s phone on June 6, 2019
       Mr. Bongiovanni alleges that the government solicited statements using his phone
during the June 6 interview, probably in an attempt to entice Mr. Bongiovanni into providing
more incriminating information than the government believed it had obtained from the April
23 search. Mr. Bongiovanni did not consent to this. The HSI ROI does not mention advise
of rights, waiver, or consent. A single memorandum (GOV-6534) compiled by agents from
the Department of Justice Office of the Inspector General (OIG) claim that “[d]uring the
search of his residence, Joseph Bongiovanni agreed to speak voluntarily with SA Carpenter,
SA Fusco, and HSI SA Curtis Ryan (a complete summary was conducted by SA Ryan).” This

                                             29
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 48 of 114




vague detail is not enough to establish actual waiver of rights, especially since SA Ryan’s
ROI does not allege such details. No signed waiver or advise of rights forms were supplied
in the discovery.



       3.     Mr. Bongiovanni was in custody, and was not advised of
              his Miranda warnings
       It will be profoundly difficult for the government to claim that Mr. Bongiovanni was
not in custody for the purpose of the interview. As Mr. Bongiovanni alleges in his affidavit,
(Ex. C at ¶ 24), he was not advised of his Miranda warnings before questioning, though he
was clearly in a custodial context where he felt he was not free to leave. Miranda v. Arizona,
384 U.S. 436 (1966).

       “[I]f a person in custody is to be subjected to interrogation, he must first be informed
in clear and unequivocal terms that he has the right to remain silent.” Id. at 467-66. The
Court further stated that: “[a]ny statement taken after the person invokes his privilege [to
remain silent] cannot be other than the product of compulsion, subtle or otherwise.” Id. at
474. “[U]nless and until such [Miranda] warnings and waiver are demonstrated by the
prosecution at trial, no evidence obtained as a result of interrogation can be used against
him.” Id. at 479.



                    Even law enforcement officers are entitled to clear
                                   Miranda warnings
       There is no case law which the discovery can find that limits the application of
Miranda warnings to law enforcement or other persons who might be supposed to be
generally familiar with their use. The government may attempt to argue that Mr. Bongiovanni
knew his rights, as a former police officer, and that by speaking, he constructively waived
them. If it does so, the government will almost certainly argue without any precedential
support.




                                              30
    Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 49 of 114




       4.     Agents coerced Mr. Bongiovanni’s statements by
              unjustifiable and unreasonable threat of force against him
              and his family while he was detained
       Even if the Court finds that Mr. Bongiovanni did consent and was not entitled to
Miranda warnings, the Court should find that the unreasonable and unjustifiable display of
force against Mr. Bongiovanni and his innocent, unarmed family was sufficient to overbear
Mr. Bongiovanni’s will, making any voluntary statements inadmissible as coerced.
       It is clear that “any criminal trial use against a defendant of his involuntary statement
is a denial of due process of law . . .” Mincey v. Arizona, 437 U.S. 385, 398 (1978). A
statement is involuntary, and thus inadmissible, if it is procured through “techniques and
methods offensive to due process, or under circumstances in which the suspect clearly had
no opportunity to exercise a free and unconstrained will.” Oregon v. Elstad, 470 U.S. 298,
304 (1985).
       In determining the voluntariness of confessions, the Second Circuit has used an
objective analysis which “look[s] at the totality of the circumstances in which they were
given to determine whether the government agents’ conduct ‘was such as to overbear [a
defendant’s] will to resist and bring about confessions not freely self-determined.’” United
States v. Zimmerman, 2020 WL 4749855, at *6 (E.D.N.Y. Aug. 17, 2020) (citing United
States v. Kaba, 999 F.2d 47, 51 (2d Cir. 1993)); see also United States v. Guarno, 819 F.2d
28, 30 (2d Cir. 1987). Factors to consider include the suspect’s “background and experience,
the conditions of his interrogation and the conduct of the law enforcement officers.” United
States v. Ruggles, 70 F.3d 262, 265 (2d Cir. 1995). “No single factor determines whether a
confession is voluntary.” United States v. Jaswal, 47 F.3d 539, 542 (2d Cir. 1995) (citing
United States v. Bye, 919 F.2d 6 (2d Cir. 1990)).
       In determining whether a statement is voluntary, courts need to be mindful of the
distinction between “choices which are physically or psychologically coerced and those
which are merely difficult.” Zimmerman, 2020 WL 4749855 at *6 (quoting United States v.
Mullens, 536 F.2d 997, 1000 (2d Cir. 1976)). “Only the former are void under our law.” Id.
This distinction is “often a subtle one and must depend in each instance upon an evaluation


                                              31
    Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 50 of 114




of the totality of the circumstances presented.” Id. The burden is on the government to prove
that a confession is voluntary by a preponderance of the evidence. Zimmerman, 2020 WL
4749855 at *6 (citing Colorado v. Connelly, 479 U.S. 157, 168 (1986)).
       In this case, Mr. Bongiovanni’s situation was not merely difficult, but patently
threatened. Having previously been in tense, armed stand-offs as part of his DEA career, Mr.
Bongiovanni was, if anything, more vulnerable to being targeted with armed weapons than
the ordinary member of the public. Mr. Bongiovanni saw his wife and stepson removed from
their home at gunpoint, his stepson handcuffed, and then did not see where they were taken
or under what circumstances. Surrounded by heavily armed, intimidating, and tense
government agents, wearing only his underwear, and fearful for his family’s safety, Mr.
Bongiovanni was intimidated and threatened into making statements. The unnecessary use
of a flash-bang and a dynamic entry through his front door at an early hour in the morning
further served to make Mr. Bongiovanni susceptible to confusion and disorientation.

       Mr. Bongiovanni’s alleged statements should be suppressed on this basis.



       5.      There is no good faith doctrine or inevitable discovery
              argument through which the government can escape here
       Once again, the government cannot avail itself of the good faith exception to the
Fourth Amendment, insofar as advising defendants in custody of Miranda warnings and
securing waivers thereof is part of the bread and butter of every law enforcement official’s
work. No officer could, in good faith, claim they did not think Miranda necessary, especially
having just pointed guns at Mr. Bongiovanni while he was in his underwear, while
simultaneously detaining his wife and stepson at gunpoint.
       Nor will the doctrine of “inevitable discovery” be available here. Nix v. Williams, 467
U.S. 431 (1984). The government had no recourse by which to solicit what it claimed were
incriminating albeit false statements from Mr. Bongiovanni, except by getting him to speak.
The contents of the phone themselves, improperly obtained through the first, warrantless
border search and then reviewed again without consent or warrant during the second search,
were merely used as a pretext to solicit statements. The government cannot claim inevitable

                                             32
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 51 of 114




discovery under such circumstances.



                       Motion for Particularization
       Federal Rule of Criminal Procedure 7(f) allows a defendant to seek a bill of
particulars to enable him “to identify with sufficient particularity the nature of the charge
pending against him.” United States v. Murgio, 15-CR-769 (AJN), 209 F. Supp. 3d 698, 2016
WL 5107128, at *13 (S.D.N.Y. Sept. 19, 2016)(citing United States v. Bortnovsky, 820 F.2d
572, 574 (2d Cir. 1987)(per curiam)). A bill of particulars under Rule 7(f) will "enable[] a
defendant to prepare for trial, to prevent surprise, and to interpose a plea of double jeopardy
should he be prosecuted a second time for the same offense." Murgio, 209 F.Supp.3d. at 719
(quoting In re Terrorist Bombings of US. Embassies in E. Africa, 552 F.3d 93, 150 (2d Cir.
2008) (internal quotation marks and citation omitted)).
       Where, as here, the charges of the indictment are relatively specific, it would not seem
that a bill of particulars is necessary. However, the government has made specific and
detailed allegations which add more confusion than clarity, in such a way “that they do not
advise the defendant of the specific acts of which he is accused,” Id. (quoting United States
v. Chen, 378 F.3d 151,163 (2d Cir. 2004) (internal quotation marks and citation omitted));
see also United States v. Torres, 901 F.2d 205,234 (2d Cir. 1990) (citing United States v.
Feola, 651 F. Supp. 1068, 1132 (S.D.N.Y. 1987), affd, 875 F.2d 857 (2d Cir.) (mem.), cert.
denied, 493 U.S. 834 (1989)).

       The Court must “examine the totality of the information available to the
defendant through the indictment, affirmations, and general pretrial discovery and
determine whether, in light of the charges that the defendant is required to answer, the filing
of a bill of particulars is warranted.” Murgio, id. (quoting United States v. Bin Laden, 92 F.
Supp. 2d 225, 233 (S.D. N.Y.2000), aff’d sub nom. In re Terrorist Bombings, 552 F.3d 93
(2d Cir. 2008)). This requires that the Court consider the complexity of the charges against
the defendant. See United States v. Davidoff, 845 F.2d 1151, 1154 (2d Cir. 1988)( explaining
that the general principles regarding bills of particulars “must be applied with some care
when the Government charges criminal offenses under statutes as broad as RICO” so as to

                                              33
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 52 of 114




ensure realistic preparation of the defense).



A.      “Italian Organized Crime”
        The government’s repeated references to Italian Organized Crime in the Indictment
are problematic, aside from their obvious prejudicial effect, as described above. There are
a number of references to IOC or “Buffalo LCN” in the discovery, but nothing that offers
substance beyond the apparent belief or say-so of a handful of federal officers that a mob
actually exists in Buffalo. The government assumes that the existence of IOC is self-evident,
or at least operates as if whatever internal, “law-enforcement sensitive” information it has
about the existence of the mob can be trusted without being seen. Objectively, however, the
Buffalo Mafia seems to have been dismantled over a generation ago, and has not been active
for decades, nor has it been replaced by any successor organization.8

        The fact that the government has not presented RICO charges in this case, has not
identified a mob-leader or lieutenants, and has not identified any concrete acts of
racketeering, intimidation, or violence, suggests that there is no real “Italian Organized
Crime” syndicate. Rather, the government has identified an ad hoc conspiracy to deal drugs,
and recognizing that the alleged co-conspirators are largely Italian-American, has elected to
label it “Italian Organized Crime” in order to prejudice the defendants and add a patina of
sensationalism and media appeal to its case.
        The government has put the existence of IOC into play as an essential part of its
theory of this case. While the existence of IOC is not an element of the case, the government


        8
          See Herbeck, Dan, "The Mafia is all but dead in Western New York. So what killed it?" The
Buffalo News (March 19, 2017; Updated Oct. 30, 2020); Fairbanks, Phil, "Is the Buffalo mafia dead or
alive?" The Buffalo News. (Dec. 8, 2013); Beebe, Michael and Herbeck, Dan, "Raids on telemarketing
firms find numerous ties to organized crime." The Buffalo News (July 27, 1993). In 2017, the FBI's top
Buffalo agent declared the organization defunct and numerous other local and retired law enforcement
agents agree. Beginning in 1995, the FBI broke the mob's grip on Laborer's Local 210, a major
construction industry trade union, and the Department of Justice declared the union mob-free in 2006.
Numerous Buffalo-area telemarketing firms with mob ties were also raided in the early ‘90s. While the
FBI maintained for years without proof that the Todaro family heads the Buffalo mob, Todaro Sr. died in
2012 and Todaro Jr., 71, is kept busy running La Nova, a pizzeria with annual gross sales of $5 million.

                                                  34
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 53 of 114




has pleaded it as if it were, and since the government has done so, it must offer further
particularization to ensure that its theory is not varied at trial.
       The government should therefore particularize:
               1.     The specific identity and structure of the alleged “IOC” organization,
                      to distinguish it from others which may be in operation, or which have
                      operated historically, in the area;
               2.     The precise role or membership of the alleged co-conspirators in
                      “IOC,” and to what extent that membership was related to the
                      allegations (i.e. whether the conspiracies were part of the
                      organizations’s activities, or whether a co-conspirator’s membership in
                      IOC was incidental to these allegations);

               3.     Whether Mr. Bongiovanni was actually a “member” of this
                      organization
               4.     The structure, characteristics, and other activities of this alleged
                      organization.



B.     “Information” passed to co-conspirators
       The government alleges that Mr. Bongiovanni passed specific information to his co-
conspirators to further their efforts, but avoids specifying what this information was, or how
it aided the conspirators.



C.     Alleged bribes
       The government alleges that Mr. Bongiovanni received approximately $250,000 in
bribes. It fails to allege who paid these bribes to him, or how. While the source or means of
a bribe are not explicit elements of the offense under 18 U.S.C § 201, the government must
allege and prove those aspects anyway, just as it would need to argue method and identity of
a victim if alleging murder. Count 3 merely claims that Mr. Bongiovanni “was paid.” It is not

                                                35
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 54 of 114




alleged by whom, or by what method.
       The Court should order the government to particularize the identity of the persons
paying the bribes and the means by which the bribes were paid.



                                        Discovery
       To date, the government has disclosed at least 96 gigabytes of discovery, consisting
of 10,541 files, many of which are documents of multiple pages.
       The government frequently boasts about the size of its disclosures in response to
defense demands for particularization or additional discovery, but the Court should recognize
that size is not relevant in this context. Given the specific allegations in the Indictment,
disclosing tens of thousands of pages of material when only 100-500 pages are relevant is
hardly impressive. When, as here, many of those relevant pages are heavily redacted or
transmitted in a slightly corrupted format, the result is even more unhelpful.
       The government should be required to provide more discovery that actually
substantiates the allegations, if they possess it.



A.     Brady compliance

       1.     Potential Brady materials in the government’s possession
              which have not yet been disclosed
       The government has alleged, both in the indictment and in private communications
between government counsel and the defense, that at least some of the DEA forms that Mr.
Bongiovanni submitted as part of his investigation of the                and their associates
included signatures that he forged for other agents. The government has also alleged
generally that Mr. Bongiovanni falsified reports and the identity of undercover informants
in order to protect his co-conspirators.
       Mr. Bongiovanni does not concede that he falsified these forms, nor does he concede


                                               36
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 55 of 114




that he forged other agents’ signatures. However, on information and belief, it was a common
practice at the DEA during Mr. Bongiovanni’s tenure for agents to fill out forms and sign on
behalf of other agents to complete overdue paperwork, particular before the office was
audited periodically by the OIG.
       The government likely has other forms from these same investigations containing
details or signatures provided by other agents, but which have not resulted in charges or
accusations of falsifying reports. To the extent such forms or documents exist, they constitute
Brady material and should be disclosed immediately.



       2.     Need for an order to ensure the government’s compliance
       The Court is doubtless aware of the recent passage of the Due Process Protections Act
(Public Law No. 116-182 (2020)). This law amends Rule 5 of the Federal Rules of Criminal
Procedure to require judges to issue an order that confirms the disclosure obligations of the
prosecutor under Brady v. Maryland at the outset of each criminal case, and the possible
consequences of violating the order. In our district, the following form order has been
approved by the judges:

              As required by the Due Process Protections Act [Pub. L. 116-182,
              134 Stat. 894] and Fed. R. Crim. P. 5(f)(1), the Court confirms the
              United States’ obligation to produce all exculpatory evidence to the
              defendant pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and its
              progeny, and orders it to do so. The government must make these
              “disclosures in sufficient time that the defendant will have reasonable
              opportunity to act upon the information efficaciously.” United States
              v. Rodriquez, 496 F.3d 221, 226 (2d Cir. 2007); Leka v. Portuondo,
              257 F.3d 89, 98 (2d Cir. 2001); United States v. Coppa, 267 F.3d 132
              (2d Cir. 2001). Failure to do so may result in consequences,
              including, but not limited to, exclusion of evidence, adverse jury
              instructions, dismissal of charges, contempt proceedings, or sanctions
              by the Court.

       This district order satisfies neither the substance nor the spirit of the Rule. We ask the
Court to enter a proposed order, attached as Exhibit E, adapted from a similar order issued
by U.S. District Judge Kurt Engelhardt in a case in the Eastern District of Louisiana, United

                                                37
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 56 of 114




States v. Rainey, 12-cr-291 (E.D.N.Y., Aug. 11, 2014). This order has been implemented in
other cases by other courts around the country.



B.     Electronic originals
       The government has provided “images” (i.e. .pdf files) of thousands of pages of
documents. These files appear to have been created by scanning printed copies of the
documents, rather than duplicating digital originals. The result is that the printed copies are
lower-quality than the digital originals and have resulted in lower-quality images, some of
which cannot be subjected to text-recognition processes by document processing software
like Adobe. This means that the defense cannot search for specific terms or sentences in
documents, making it immensely difficult to parse through the thousands of pages of
materials. This causes unfair burdens in terms of time and manpower for the defense, which
is already greatly outmatched in both by the immense size and resources of the Department
of Justice.

       Whether this practice is intentional or merely an oversight, it greatly complicates the
process and impairs the defense’s ability to prepare the case. The government should be
required, wherever possible, to provide the defense with digital copies of the original
electronic files, rather than merely printing and scanning hard-copies.



C.     Alleged bribes
       The government’s disclosures include thousands of pages of Mr. Bongiovanni’s
financial records, and those of his wife Lindsay, but these do not appear to be relevant.
Nothing else provided identifies the source or the fate of the $250,000 which the government
alleges Mr. Bongiovanni took in bribes.

       The government must disclose whatever documents or other materials it possesses,
in whatever format, that make out the government’s claims for where the money allegedly
went, who provided it, or in what form. There is otherwise not one shred of evidence for their
existence. If the government actually intends to prove this allegation, it must do so with more

                                              38
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 57 of 114




than mere cooperating witness testimony.9



        1.      Expert witness disclosure
        There are indications in the discovery that the government may call a “forensic
accountant” to testify about Mr. Bongiovanni’s financial records.
        The government should be required under Federal Rule 16(a)(1)(G) to provide a
written summary of any such forensic accountant that the government intends to use during
its case-in-chief at trial under Rules 702, 703, or 705 of the Federal Rules of Evidence.



D.      Additional disclosures under Rule 16

        1.      The existence of “IOC”
        The government will likely argue that it is excused from providing additional
information about the existence of an “Italian Organized Crime” syndicate in Buffalo
because of security concerns and the need to protect ongoing investigations. By squarely
placing the existence of “IOC” at the heart of its theory of the case, however, the government
has essentially waived any privilege it might have had to withhold this information. Nothing
provided in the discovery establishes the existence of “IOC” beyond the government’s ipse
dixit that such an organization exists.
        The government should disclose, under Rule 16(a)(1)(E), all relevant documents or
objects in its possession which establish the existence, structure, and alleged activities of


        9
           As a general matter, a confession or allegation by a witness of a specific act is usually
insufficient to convict without at least some accompanying evidence of corpus delicti. The government
could not, for example, prove a murder merely because one confessed to it, or because a witness testified
that it had occurred, without at least some other body of evidence to suggest that a person was missing,
had been killed, etc. See, generally, Opper v. United States, 348 U.S. 84 (1954)(admissions or statements
without body of evidence insufficient for conviction). The only reason the defense has not moved to
dismiss Count 3 outright is that it is expected the government may reserve the right to attempt to prove
this charge by witness testimony alone, however weak that approach may be.

                                                   39
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 58 of 114




“IOC” in Buffalo. This information is material to preparing the defense. Like all such
information, it may also contain Brady material, but there is no way of knowing until it is
scrutinized.



       2.      “Operation Willamette Falls”
       Numerous documents reference an investigation code-named “Operation
     ” The scope and method of this investigation are unclear, but it obviously focused on
Mr. Bongiovanni as a key target. As not all of the investigation documents provided by the
government reference “Operation                       ,” it is unclear whether this investigation
was directed only at Mr. Bongiovanni or at others, or whether the investigation yielded
additional materials relevant to the defense.

       To ensure that the government does not attempt to withhold information by claiming
it is not “material” because it does not relate to “this” case or “this” investigation, the Court
should compel the government to disclose additional information regarding the scope,
methods, personnel, and outcome of “Operation                         .” This is reflected in the
proposed order in Exhibit E.




       3.      Unnecessarily and inexplicably redacted documents
       The government has provided numerous forms which have been so heavily redacted
as to be useless. It is likely that the government will argue that this has been done to protect
witness identity under 18 U.S.C § 3500. However, § 3500 and Rule 16(a)(2) only exempt
witness statements from disclosure. There is no other vehicle that allows the government to
hide critical information behind redaction, including classification.
       The government should be required to disclose un-redacted copies of critical
documents to the defense, or else should be made to invoke some recognized statutory
privilege which allows them to do so. The defense should be afforded the opportunity to


                                                40
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 59 of 114




challenge this claim before the Court so as to ensure the government does not hide critical
evidence.



E.     Rule 404(b) Notice
       The government’s Indictment paints Mr. Bongiovanni as a “corrupt cop,” and it is
expected that the government will attempt to introduce any evidence it can to support this,
including past disciplinary records or infra-office notes at the DEA or any other organization
regarding Mr. Bongiovanni’s integrity. No such documents were disclosed in discovery, and
it is not even certain that such documents exist, but to the extent that they do and the
government intends to use them, they must be disclosed under Rule 404(b) of the Federal
Rules of Evidence. The government must also provide any record of any other uncharged bad
acts it intends to introduce at trial.



                                         Conclusion
       For the foregoing reasons, the Court should grant the requested relief and all other
relief as it may deem just and proper.


Dated: January 11, 2021

 Respectfully submitted,                          Respectfully submitted,

 /s/ Jesse C. Pyle                                /s/ James P. Harrington
 Jesse C. Pyle                                    James P. Harrington
 Harrington K Mahoney                             Harrington K Mahoney
                     rd
 70 Niagara Street, 3 Floor                       70 Niagara Street, 3rd Floor
 Buffalo, New York 14202-3407                     Buffalo, New York 14202-3407
 Tel.: 716-853-3700                               Tel.: 716-853-3700
 Facs.: 716-853-3710                              Facs.: 716-853-3710
 jpyle@harringtonmahoney.com                      jph@harringtonmahoney.com




                                             41
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 60 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 61 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 62 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 63 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 64 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 65 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 66 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 67 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 68 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 69 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 70 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 71 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 72 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 73 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 74 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 75 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 76 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 77 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 78 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 79 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 80 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 81 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 82 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 83 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 84 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 85 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 86 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 87 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 88 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 89 of 114
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 90 of 114




United States District Court
Western District of New York


 United States of America,                                 AFFIRMATION
                             Plaintiff
                    vs
                                                               19-cr-227

 Joseph Bongiovanni
                             Defendant


       Joseph Bongiovanni affirms under penalty of perjury:

       1.    I am the defendant in the above indictment in the United States District Court
for the Western District of New York.

       2.    I make this affidavit in support of the defense’s motion to suppress evidence
and statements obtained from me on two separate occasions, first on April 23, 2019, and
again on June 6, 2019.




              April 23, 2019 search at Baltimore International Airport

       3.    On April 23, 2019, at approximately 8:10 p.m., I was returning to the United
States arriving in Baltimore, Maryland at Baltimore-Washington International Airport (BWI)
with my wife Lindsay Bongiovanni and my stepson Matthew Maglietto from a family
vacation in the Dominican Republic. We flew from the Dominican Republic with a final
destination in Buffalo, NY, re-entering the U.S. at BWI for a short lay-over and to change
airplanes.

       4.    After deplaning, we retrieved our luggage and were required to report to United
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 91 of 114




States Customs for interview along with all other passengers arriving from the Dominican
Republic. A short time latter, my wife, step-son, and I were interviewed by a U.S. Customs
officer. At that time, we were asked to proceed to an area for further inspection. The initial
U.S. Customs officer we encountered did not offer a reason for the need for additional
inspection other the singling out my family from the other passengers to step aside. No other
individuals from our flight from the Dominican Republic were detained for further inspection
except my family.

       5.     Approximately 15 minutes later, we were met by another U.S. Customs officer
and were told that we were singled out for a “routine” search. The U.S. Customs officer
explained that he would need to examine the contents of our luggage. We immediately
complied with the request. Approximately 10 minutes later, the US Customs officer
requested that we present our cellular telephones and asked if we possessed any other phones.
At that time, we said no, as we each had our own cellular phones. The U.S. Customs officer
then immediately seized our cellular telephones and turned over all three (3) of our cellular
telephones to a different U.S. Customs officer, who then took custody of them and proceeded
to walk away to a private office.

       6.     I asked the U.S. Customs officer who remained with us why they took our
cellular phones and the U.S. Customs officer replied that it was a “routine” practice and part
of what the U.S. Customs Officer described as a “random” search. I asked the U.S. Customs
officer what my options were regarding the this “random” search. I was informed that I had
no options and that I could either comply or my cellular phones would be seized and returned
me via mail at a later date. I informed the U.S. Customs officer that I was required to report
to another terminal to board on a connecting flight in a short time. The U.S. Customs officer
replied that he had “no idea” how long we would be delayed. While we waited for the return
of our phones, a Customs agent searched our baggage, which we could see.

       7.     Approximately 45minutes later, the U.S. Customs officer who took my family’s
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 92 of 114




cellular telephones returned with my wife’s and my stepson’s phones. Approximately 10
minutes later, another agent returned with my phone. At this time, we were in serious
jeopardy of missing our connecting flight. I asked for a receipt or an explanation detailing
the reason for the U.S. Custom Service taking our phones away and detaining us. The agent
did not reply. At that time, our luggage also was returned to us. We were extremely puzzled
by the being singled out but needed to proceed quickly to try and make our connecting flight.




            June 6, 2019 search at my residence at 85 Alder Place, Tonawanda

       8.      Early on the morning of June 6, 2019, I was dozing and lying on the bed in my
bedroom located in the east, rear side of my home at 85 Alder Place in the Town of
Tonawanda, New York. My wife and stepson were also home. My wife was up and getting
ready for her work as a nurse. My stepson was still asleep.

       9.      I was startled at approximately 6 a.m. by an extremely loud explosion, which
vibrated throughout my house and caused me to fall out of bed. Having worked for over 20
years in law enforcement, and being familiar with the sound of gunfire, my first impression
was that this was not any type of a gun being discharged. My first conscious thought was that
an airplane had crashed very near my home because the sound was so loud. My residence is
in a glide path for the Buffalo/Niagara International Airport but I did not immediately
understand what had happened.

       10.     As I got to my feet and collected my senses, I heard an extremely loud crashing
sound downstairs in my home. I was still very confused and proceeded to the hallway outside
my bedroom and started down the stairs to the living room and front door area on my
residence. As I made it to the bottom of the stairs and turned the corner from my stairs to the
front door of my home, I encountered a person with an assault rifle. This person, who wore
full ballistic gear with a helmet, goggles, and vest, immediately aimed the rifle toward my
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 93 of 114




head. He shouted at me and told me to put my hands in the air. I was unarmed, and I still did
not full understand what was happening. I immediately complied. I raised my hands and
became aware that there was another armed person behind the first one, who was also aiming
a rifle at me. I then recognized that a group of law enforcement officers had made a
“dynamic entry” with a battering ram into my home. At no point during or before their entry
into my home, however, did I ever hear any agent or officer identify themselves as police.

       11.    I was immediately handcuffed and pulled violently through the front entrance
of my home. I saw several other law enforcement personnel enter my home with weapons
drawn, including both handguns and assault rifles and shotguns. Once outside, I saw other
law enforcement personnel outside, including units from local police. I would estimate that
there were at least 20 officers and agents present. All of these agents were wearing tactical
or ballistic gear, including vests.

       12.     As I was quickly dragged out of the front door by two officers, I could not
inform them who was in my home or that I fully intended to comply with their demands and
instructions. I was wearing boxer shorts and a t-shirt at the time, without socks or shoes. At
a time, as I was pulled and pushed down the front stairs from my home, my boxer shorts
began to slip from my hips and exposed my buttocks to other law enforcement individuals
and many of my neighbors, who had begun to amass in the area of my home. I tried to
communicate with the officer who was detaining me but he would not answer my questions.

       13.    In my career with the Drug Enforcement Agency (DEA), I had participated in
numeric “dynamic entry” operations, including operations where I was tasked with breaching
the front door as well as making entry with an assault rifle. I am familiar with the weapons
and tactics of these raids. In particular, I am aware that one objective in these raids is to
establish “total control” of the premises and all present, which can be done by disorienting
and overwhelming residents to ensure that no one flees or destroys evidence. I am aware that
in these circumstances, agents often become tense or excited. However, based on my
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 94 of 114




observation, I believe that these officers were unusually excited and tense, and I felt an air
of extreme intimidation. I felt, from their body language, their violent yelling, and the way
in which they displayed their weapons, that the officers would quickly use force against me
or anyone else present.

       14.    However, despite my experience, at the time that law enforcement entered my
home, and especially because they had not announced themselves before entry, I remained
extremely confused and in a state of shock. I have never before been the target of such a raid
or investigation, and to undergo it from the suspect’s perspective was extremely foreign and
traumatic to me. The demonstration of force was overwhelming to me.

       15.    Also, from the moment of my first encounter with the agents, I observed that
they were extremely aggressive and confrontational. They seemed tense and kept their
weapons trained on me at all times, even after I was handcuffed. This was different than my
experiences in similar situations in the past.

       16.    Seeing the large number of extremely armed officers, and in my state of shock
and distress, I called out in fear for my wife, who was still upstairs in the process of getting
ready for work for her shift that day as a nurse. I was extremely worried that the agents would
hurt her or my stepson, who was sleeping in his bedroom. I also became worried that the
aforementioned explosion, which I subsequently learned had been the detonation of a “flash
bang grenade,” might have caused my 17-year old stepson to wake up frightened or
disoriented and pick up some object or implement to defend himself, not knowing what was
going on. I am familiar with the “flash bang grenade device” having seen it used during my
career as an special agent with the Drug Enforcement Agency (DEA). The purpose of this
device is to frighten and disorient targets during law enforcement raids.

       17.    I repeatedly told agents that my wife and stepson were at home and upstairs and
that our family dog, a Golden Retriever, was upstairs with my family and was a friendly dog
and not a threat to anyone. Given my background and experience as a law enforcement
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 95 of 114




officer, I was concerned that the officers would shoot my dog, as I have seen officers in
similar situations shoot dogs on very little pretext and justify it afterward as a safety
precaution.

       18.    At short time later, I observed an officer take my wife, Lindsay, out of the front
door of my home. The officer held her forcefully by the arm. He then positioned her face-
forward and up against our garage door and kept her there with his hand on her back. I do
not believe she was handcuffed but she did appear unable to leave. I did not see my stepson
until I was led back into my home approximately 30 minutes later. I later learned that my
stepson had been confronted in his bed by officers at gun point and handcuffed while officers
searched the rest of the home.

       19.    I remained outside for some time while officers searched my home. I cannot
say how much time passed, but at least a few minutes. I was then taken by an officer to the
back dining room area of my home. I was seated at a dining room chair and remained
handcuffed. My wife was still outside, and I believe by this time that my stepson had been
taken outside also. I later learned that my wife was taken back inside and interviewed in a
different room of the house while I remained in the dining room.

       20.    In the dining room, there were numerous agents moving around in my house.
I observed several agents rifling through my effects and turning over my couches. I observed
other agents in my kitchen searching my pantry, throwing bags and cans of food across the
floor. I heard breaking glass and believed the officers were damaging my property while
searching it. I saw that some of these agents had their badges turned upside down, so I did
not recognize the agencies they belonged to.

       21.    Shortly after I was seated in the dining room, I recognized ICE SA Curtis Ryan,
whom I recognized from my previous work with the DEA. I also recognized David
Carpenter, an agent with the Office of the Inspector General (OIG). SA Ryan, Agent
Carpenter, and a third agent who I did not recognize then sat with me at the table. There were
     Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 96 of 114




also at least five other agents standing by during the interview, with their weapons still
visible.

       22.    I asked where my family was and who was in charge of the operation. The
agents did not answer my questions. The agents removed my handcuffs around this time. I
was still in my underwear.

       23.    I then observed SA Ryan in possession of what I recognized as my Samsung
Galaxy cellular phone. I believe that this phone had been in my bedroom before agents
entered the home.

       24.    SA Ryan opened my phone. He began scrolling through its contents. I asked
him if he had been responsible for the seizure of my phone and my family’s phones at the
Baltimore-Washington Airport, and he answered “yes, that was me.” He then asked me to
tell him “all about the mafia.” I answered that I did not know what he was asking about, after
which he began to ask me about my association with persons whom I had encountered during
my time at the DEA. He began to read names from the contacts directory of my phone. I
noticed and commented at that time that the only individuals they asked about were those
with Italian last names.

       25.    At no point was I advised of my rights not to speak to the agents, or to ask for
presence of counsel. At no point did I waive any of these rights.

       26.    I was not free to leave. Given the totality of the circumstances, including the
overwhelming display of force against me and my family, and my fear that the agents’
tension could result in violence, I felt compelled to answer their questions. While SA Ryan
and the other agents at the table seemed calm to me, they asked their questions while agents
continued to ransack my home and while my wife and stepson remained, as far as I knew,
detained under guard in another room.
    Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 97 of 114




                                    /s/ Joseph Bongiovanni
 January 11, 2021                    Joseph Bongiovanni


Sworn to this 11th day
of January, 2020

/s/Denise M. Dzierzewski
 Notary Public, State of New York
 Qualified in Erie County
 My Commission Expires 8/17/2022
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 98 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 99 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 100 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 101 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 102 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 103 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 104 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 105 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 106 of 114
Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 107 of 114
    Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 108 of 114




United States District Court
Western District of New York

 United States of America,

                                   Plaintiff                    Proposed Order
                     vs
                                                                    19-cr-227
 Joseph Bongiovanni
                                 Defendant




       The United States Department of Justice ("Government") has previously recognized
that providing broad and early discovery promotes the truth-seeking mission of the
Department of Justice and fosters speedy resolutions of cases such as this, which furthers
compliance with the Speedy Trial Act, Title 18, United States Code, Section 3161. In
addition to obligations imposed on the Government pursuant to Fed.R.Crim.P. 16 and 26.2,
Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), 18
U.S.C. § 3500 (the Jencks Act), and Chapters 9-5.001 and 9-5.100 of the United States
Attorney's Manual,



A. IT IS ORDERED that counsel of record for the Government shall provide to the
defendant (through his authorized counsel) any "covered information"
       (1) that is within the possession, custody, or control of the prosecution team; or
       (2) the existence of which is known, or by the exercise of due diligence would become
       known, to the attorney for the Government and/or any member of the prosecution team.


B. In this Order,
       (1) the term "covered information" means information, data, documents, evidence, or objects
       that may appear to be favorable to the defendant in this prosecution with respect to
               (a) the determination of guilt;
    Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 109 of 114




              (b) any preliminary matter before this Court in these proceedings; or
              (c) the sentence which might be imposed in the event of conviction.
       "Covered information" shall also include "e-communications" which includes but shall not
       be limited to emails, text messages, SMS (short message service), instant messages,
       voicemail, pin-to-pin communications, social networking sites, bulletin boards, blogs, and
       similar means of electronic communication.
       (2) the term "prosecution team" includes:
              (a) The “Operation                    ” Task Force including all counsel associated
              with or previously associated with such Task Force, and any other person employed
              by or expending efforts on behalf of or in coordination with this Task Force by way
              of investigation or prosecution of any person or entity by such Task Force.

              (b) The United States Attorney's Office for the Western District of New York;

              (c) any entity or individual, including a law enforcement or investigatory
              agency or official, that
                     (i) acts on behalf of the Government with respect to this criminal
                     prosecution, either pre- or post indictment;

                     (ii) acts under the control of the Government with respect to the
                     criminal prosecution, either pre- or post indictment; or
                     (iii) participates jointly with the Government in any investigation with
                     respect to this criminal prosecution, either pre- or post- indictment.

              (d) "Prosecution Team" shall also include any federal, state or local law
              enforcement officer and/or other government official participating in the
              investigation and prosecution of this case by the “Operation                     ”
              task force.
              (e) Government counsel of record are to err on the side of inclusiveness when
              identifying the members of the "prosecution team" for purposes of this Order.


C. Materiality.
       (1) In identifying and compiling "covered information" in compliance with this Order,
   Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 110 of 114




      the prosecution team shall not, in any way, consider, distinguish or omit documents
      or other information on the basis of materiality of such information to the prosecution
      or defense in this matter. Evaluations of materiality shall not in any way limit the
      Court's Order, or the prosecution team's responsibility to comply with it.
      (2) To the extent the Government believes, in good faith, that any "covered
      information" compiled in connection with this Order is not subject to disclosure
      pursuant to Fed.R.Crim.P. 16(a)(1)(E)(i), the Government shall prepare an itemized
      log of all such covered information, and submit such log along with any and all
      documents to the Court ex parte for in camera review.



D. IT IS FURTHER ORDERED that the Government shall provide to the defendant any
covered information
      (1) within thirty (30) days of the signing of this Order;

      (2) if the existence of the covered information is not known on the date of the initial
      disclosure under this Order, as soon as is reasonably practicable upon the existence
      of the covered information becoming known;
      (3) except as provided in paragraph (4) ("classified information"), the requirements
      under this Order shall apply notwithstanding 18 U.S.C. § 3500(a);

      (4) classified information (as defined in section 1 of the Classified Information
      Procedures Act (18 U.S.C. app. 3)) shall be treated in accordance with the Classified
      Information Procedures Act. In the event the Government deems any covered
      information to be so classified under this Order, and withholds production to the
      defendant on such grounds, it shall immediately notify the Court in writing that it has
      done so; and
      (5) This Order is continuing in nature. The obligations set forth hereunder shall not
      terminate at any time prior to final disposition of this matter.



E. IT IS FURTHER ORDERED that, with regard to protective orders,

      (1). Upon motion of the Government, the Court may issue an order to protect
    Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 111 of 114




      against the immediate disclosure of covered information otherwise required to be
      disclosed under this Order if
              (a) the covered information is favorable to the defendant solely because the
              covered information would provide a basis to impeach the credibility of a
              potential witness; and
              (b) the Government establishes a reasonable basis to believe that
                      (i) the identity of the potential witness is not already known to any
                      defendant; and
                      (ii) disclosure of the covered information to a defendant would
                      present a threat to the safety of the potential witness or of any other
                      person.
      (2). The Court may delay disclosure of covered information under this Order until
      the date that the Court determines provides a reasonable amount of time before the
      date set for trial.


      (3). The Government may file all or a portion of a motion under this Order under
      seal to the extent necessary to protect the identity of a potential witness, but the
      United States

              (a) may not file a motion under this subsection ex parte; and
              (b) shall summarize any undisclosed portion of a motion filed under this
              Order for the defendant in sufficient detail to permit the defendant a
              meaningful opportunity to be heard on the motion, including the need for a
              protective order or the scope of the requested protective order.



F. IT IS FURTHER ORDERED that the defendant may not waive a provision of this
section except in open court. The Court may not accept the waiver of a provision of this
Order by the defendant unless the Court determines that
      (1) the proposed waiver is knowingly, intelligently, and voluntarily offered; and
   Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 112 of 114




     (2) the interests of justice require the proposed waiver.



G. IT IS FURTHER ORDERED that,

     (1). Upon motion of the defendant or by the Court sua sponte, if there is reason to
     believe that counsel for the Government has failed to comply with this Order, the
     Court shall order the Government to show cause in writing why the Court should
     not find the Government is not in compliance with this Order.
     (2). If the Court determines under paragraph V.A. that the Government is not in
     compliance with this Order, the Court shall

            (a) determine the extent of and reason for the noncompliance; and
            (b) enter into the record the findings of the Court.

     (3). If the Court determines that the Government has violated the requirement to
     disclose covered information under this Order or the requirement to disclose
     covered information in a timely manner under this Order, the Court shall order an
     appropriate remedy:
            (a) A remedy under this subsection may include

                   (i) postponement or adjournment of the proceedings;
                   (ii) exclusion or limitation of testimony or evidence;

                   (iii) ordering a new trial;
                   (iv) dismissal of the proceedings with or without prejudice;

                   (v) sanctioning responsible counsel, including but not limited to
                   monetary penalty assessed against him/her personally;
                   disqualification from further representation in this matter and
                   striking him/her as counsel of record; institution of criminal
                   contempt proceedings against responsible counsel; reporting
                   counsel's conduct to relevant bar associations for further
                   investigation and institution of disciplinary proceedings; or
                   (vi) any other remedy determined appropriate by the Court.
    Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 113 of 114




               (b) In fashioning a remedy under this subsection, the Court shall consider
               the totality of the circumstances, including
                       (i) the seriousness of the violation;
                       (ii) the impact of the violation on the proceeding;
                       (iii) whether the violation resulted from innocent error, negligence,
                       recklessness, or knowing conduct; and
                       (iv) the effectiveness of alternative remedies to protect the interest of
                       the defendant and of the public in assuring fair prosecutions and
                       proceedings.
       (4). If the Court grants relief under paragraph G(3)(a)(v) on a finding that the
       violation of this Order was due to negligence, recklessness, or knowing conduct by
       the Government, the Court may order that the defendant, or the attorney for the
       defendant, recover from the Government the costs and expenses incurred by the
       defendant, and/or the attorney for the defendant, as a result of the violation, including
       reasonable attorney’s fees (without regard to the terms of any fee agreement between
       the defendant and the attorney for the defendant). Costs and expenses ordered by the
       Court under this Order

               (a) shall be paid by the Government, and/or
               (b) shall be paid personally by individual counsel of record, where such
               conduct, demonstrated by clear and convincing evidence, is the result of bad
               faith or contumacious conduct by individual counsel.



H. IT IS FURTHER ORDERED that the prosecution team shall, at all times, comply with
28 C.F.R. § 50.2, Chapter 1-7.000, et sequitur of the United States Attorney's Manual; Local
Criminal Rule 53 of the United States District Court for the Eastern District of Louisiana;
and Rules 3.8 and 8.4 of the Louisiana Rules of Professional Conduct, and be prepared to
certify on the record that all members of the prosecution team are in compliance at the outset
of the trial in this case.
    Case 1:19-cr-00227-JLS-MJR Document 81 Filed 01/12/21 Page 114 of 114




I. IT IS FURTHER ORDERED that, upon completion of all disclosures set forth in
paragraph I of this Order, government counsel of record shall forthwith file into the record
a sworn certification of compliance with all the provisions of this Order, affirmatively stating
the Government's completion of compliance with this Order, signed personally by all counsel
of record for the Government.
The Court will, in a subsequent Order, require disclosure of discovery items from defendant
at a later date.


Buffalo, New York, this _____ day of ______, 2021.



                                         The Hon. Michael J. Roemer
                                         United States Magistrate Judge
